Exhibit 10.1

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT,

 

 

dated as of May 8, 2006

 

(amending and restating the Fifth Amended and Restated
Credit Agreement, dated as of January 21, 2004),

 

among

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.,
as the Borrower,

 

 

VARIOUS FINANCIAL INSTITUTIONS,
as the Lenders,

 

 

JPMORGAN CHASE BANK, N.A.,
as the Syndication Agent,

 

 

JPMORGAN SECURITIES INC.,
a Lead Arranger and a Book Manager,

 

 

THE BANK OF NOVA SCOTIA,
as the Administrative Agent,
a Lead Arranger and a Book Manager,

 

 

and

 

 

BANK OF AMERICA, N.A.,

FORTIS CAPITAL CORP.

and

UNION BANK OF CALIFORNIA, N.A.,

as Co-Documentation Agents.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

3

SECTION 1.1.

Defined Terms

3

SECTION 1.2.

Use of Defined Terms

30

SECTION 1.3.

Cross-References

30

SECTION 1.4.

Accounting and Financial Determinations

31

SECTION 1.5.

Currency Conversions

31

 

 

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT

31

SECTION 2.1.

Loan Commitments

31

SECTION 2.1.1.

Term Loan Commitments

31

SECTION 2.1.2.

Revolving Loan Commitment and Swing Line Loan Commitment

32

SECTION 2.1.3.

Letter of Credit Commitment

32

SECTION 2.1.4.

Lenders Not Permitted or Required to Make Loans

33

SECTION 2.1.5.

Issuer Not Permitted or Required to Issue Letters of Credit

33

SECTION 2.1.6.

Designated Additional Loans

33

SECTION 2.2.

Reduction of the Commitment Amounts

34

SECTION 2.2.1.

Optional

34

SECTION 2.2.2.

Mandatory

35

SECTION 2.3.

Borrowing Procedures and Funding Maintenance

35

SECTION 2.3.1.

Term Loans and Revolving Loans

35

SECTION 2.3.2.

Swing Line Loans

36

SECTION 2.4.

Continuation and Conversion Elections

37

SECTION 2.5.

Funding

38

SECTION 2.6.

Issuance Procedures

38

SECTION 2.6.1.

Other Lenders’ Participation

38

SECTION 2.6.2.

Disbursements; Conversion to Revolving Loans

39

SECTION 2.6.3.

Reimbursement

39

SECTION 2.6.4.

Deemed Disbursements

40

SECTION 2.6.5.

Nature of Reimbursement Obligations

40

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 2.7.

Notes

41

SECTION 2.8.

Registered Notes

41

 

 

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

42

SECTION 3.1.

Repayments and Prepayments; Application

42

SECTION 3.1.1.

Repayments and Prepayments

42

SECTION 3.1.2.

Application

44

SECTION 3.2.

Interest Provisions

45

SECTION 3.2.1.

Rates

45

SECTION 3.2.2.

Post-Maturity Rates

45

SECTION 3.2.3.

Payment Dates

45

SECTION 3.3.

Fees

46

SECTION 3.3.1.

Commitment Fee

46

SECTION 3.3.2.

Fees

46

SECTION 3.3.3.

Letter of Credit Fee

46

 

 

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

47

SECTION 4.1.

LIBO Rate Lending Unlawful

47

SECTION 4.2.

Deposits Unavailable

47

SECTION 4.3.

Increased LIBO Rate Loan Costs, etc

47

SECTION 4.4.

Funding Losses

48

SECTION 4.5.

Increased Capital Costs

48

SECTION 4.6.

Taxes

49

SECTION 4.7.

Payments, Computations, etc

51

SECTION 4.8.

Sharing of Payments

51

SECTION 4.9.

Setoff

52

SECTION 4.10.

Mitigation

52

SECTION 4.11.

Replacement of Lenders

53

 

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

54

SECTION 5.1.

Conditions Precedent to the Effectiveness of this Agreement and Making of Credit
Extensions

54

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.1.1.

Resolutions, etc

54

SECTION 5.1.2.

Effective Date Certificate

54

SECTION 5.1.3.

Delivery of Notes

54

SECTION 5.1.4.

Affirmation and Consent

54

SECTION 5.1.5.

Opinions of Counsel

54

SECTION 5.1.6.

Required Approvals

55

SECTION 5.1.7.

Litigation; Proceedings

55

SECTION 5.2.

All Credit Extensions

55

SECTION 5.2.1.

Compliance with Warranties, No Default, etc

55

SECTION 5.2.2.

Credit Extension Request

55

SECTION 5.2.3.

Satisfactory Legal Form

56

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

56

SECTION 6.1.

Organization, etc

56

SECTION 6.2.

Due Authorization, Non-Contravention, etc

56

SECTION 6.3.

Government Approval, Regulation, etc

57

SECTION 6.4.

Validity, etc

57

SECTION 6.5.

No Material Adverse Change

57

SECTION 6.6.

Litigation, Labor Controversies, etc

57

SECTION 6.7.

Subsidiaries

57

SECTION 6.8.

Ownership of Properties

57

SECTION 6.9.

Taxes

58

SECTION 6.10.

Pension and Welfare Plans

58

SECTION 6.11.

Environmental Warranties

58

SECTION 6.12.

Regulations U and X

59

SECTION 6.13.

Accuracy of Information

59

SECTION 6.14.

Seniority of Obligations, etc

60

SECTION 6.15.

Solvency

60

 

 

ARTICLE VII

COVENANTS

60

SECTION 7.1.

Affirmative Covenants

60

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 7.1.1.

Financial Information, Reports, Notices, etc

60

SECTION 7.1.2.

Compliance with Laws, etc

62

SECTION 7.1.3.

Maintenance of Properties

62

SECTION 7.1.4.

Insurance

63

SECTION 7.1.5.

Books and Records

63

SECTION 7.1.6.

Environmental Covenant

63

SECTION 7.1.7.

Future Subsidiaries

64

SECTION 7.1.8.

Future Leased Property and Future Acquisitions of Real Property

65

SECTION 7.1.9.

Use of Proceeds, etc

66

SECTION 7.2.

Negative Covenants

66

SECTION 7.2.1.

Business Activities

66

SECTION 7.2.2.

Indebtedness

66

SECTION 7.2.3.

Liens

68

SECTION 7.2.4.

Financial Condition

69

SECTION 7.2.5.

Investments

69

SECTION 7.2.6.

Restricted Payments, etc

71

SECTION 7.2.7.

[INTENTIONALLY OMITTED]

72

SECTION 7.2.8.

Consolidation, Merger, etc

72

SECTION 7.2.9.

Asset Dispositions, etc

73

SECTION 7.2.10.

Modification of Certain Agreements

73

SECTION 7.2.11.

Transactions with Affiliates

74

SECTION 7.2.12.

Negative Pledges, Restrictive Agreements, etc

74

SECTION 7.2.13.

Stock of Subsidiaries

75

SECTION 7.2.14.

Sale and Leaseback

75

SECTION 7.2.15.

Fiscal Year

75

SECTION 7.2.16.

Designation of Senior Indebtedness

75

 

 

ARTICLE VIII

[INTENTIONALLY OMITTED]

76

 

 

ARTICLE IX

EVENTS OF DEFAULT

76

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 9.1.

Listing of Events of Default

76

SECTION 9.1.1.

Non-Payment of Obligations

76

SECTION 9.1.2.

Breach of Warranty

76

SECTION 9.1.3.

Non-Performance of Certain Covenants and Obligations

76

SECTION 9.1.4.

Non-Performance of Other Covenants and Obligations

76

SECTION 9.1.5.

Default on Other Indebtedness

76

SECTION 9.1.6.

Judgments

77

SECTION 9.1.7.

Pension Plans

77

SECTION 9.1.8.

Change in Control

77

SECTION 9.1.9.

Bankruptcy, Insolvency, etc

77

SECTION 9.1.10.

Impairment of Security, etc

78

SECTION 9.1.11.

Subordinated Debt

78

SECTION 9.1.12.

Redemption

78

SECTION 9.2.

Action if Bankruptcy, etc

78

SECTION 9.3.

Action if Other Event of Default

79

 

 

ARTICLE X

THE AGENTS

79

SECTION 10.1.

Actions

79

SECTION 10.2.

Funding Reliance, etc

80

SECTION 10.3.

Exculpation

80

SECTION 10.4.

Successor

80

SECTION 10.5.

Credit Extensions by each Agent

81

SECTION 10.6.

Credit Decisions

81

SECTION 10.7.

Copies, etc

81

SECTION 10.8.

Reliance by the Administrative Agent

82

SECTION 10.9.

Defaults

82

 

 

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

82

SECTION 11.1.

Waivers, Amendments, etc

82

SECTION 11.2.

Notices

84

SECTION 11.3.

Payment of Costs and Expenses

84

 

v

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 11.4.

Indemnification

85

SECTION 11.5.

Survival

86

SECTION 11.6.

Severability

86

SECTION 11.7.

Headings

86

SECTION 11.8.

Execution in Counterparts; Effectiveness

86

SECTION 11.9.

Governing Law; Entire Agreement

86

SECTION 11.10.

Successors and Assigns

87

SECTION 11.11.

Sale and Transfer of Loans and Notes; Participations in Loans and Notes

87

SECTION 11.11.1.

Assignments

87

SECTION 11.11.2.

Participations

89

SECTION 11.11.3.

Register

90

SECTION 11.12.

Other Transactions

91

SECTION 11.13.

Forum Selection and Consent to Jurisdiction

91

SECTION 11.14.

Waiver of Jury Trial

92

SECTION 11.15.

Confidentiality

92

SECTION 11.16.

Judgment Currency

93

SECTION 11.17.

Release of Security Interests

93

 

vi

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

SCHEDULE I

-

Disclosure Schedule

 

SCHEDULE II

-

Commitments and Percentages

 

SCHEDULE III

-

Notice Information, Domestic Offices and LIBOR Offices

 

 

 

 

 

EXHIBIT A-1

-

Form of Revolving Note

 

EXHIBIT A-2

-

Form of Swing Line Note

 

EXHIBIT A-3

-

Form of Term A Note

 

EXHIBIT A-4

-

Form of Registered Note

 

 

 

 

 

EXHIBIT B-1

-

Form of Borrowing Request

 

EXHIBIT B-2

-

Form of Issuance Request

 

EXHIBIT C

-

Form of Continuation/Conversion Notice

 

EXHIBIT D

-

Form of Lender Assignment Agreement

 

EXHIBIT E

-

Form of Compliance Certificate

 

EXHIBIT F

-

Form of Effective Date Certificate

 

 

vii

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 8, 2006
(amending and restating the Fifth Amended and Restated Credit Agreement, dated
as of January 21, 2004), is among WEIGHT WATCHERS INTERNATIONAL, INC., a
Virginia corporation (the “Borrower”), the various financial institutions as are
or may become parties hereto (collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A. (“JPM CHASE”), as the syndication agent (in such capacity, the “Syndication
Agent”), JPMORGAN SECURITIES INC. (“JPM”), as a lead arranger (in such capacity,
a “Lead Arranger”), and THE BANK OF NOVA SCOTIA (“Scotia Capital”), as (x) the
administrative agent for the Lenders, and (y) a lead arranger for the Lenders
(in such capacities, the “Administrative Agent” and a “Lead Arranger”,
respectively) and as Issuer (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Fifth Amended and Restated Credit Agreement, dated as
of January 21, 2004 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among the Borrower, certain
financial institutions and other Persons from time to time party thereto (the
“Existing Lenders”) and the Agents, the Existing Lenders made or continued the
following extensions of credit to the Borrower which currently remain
outstanding on the Effective Date in the amounts set forth below:

 

(a)           the term B loans made thereunder (the “Existing Term B Loans”) are
outstanding on the Effective Date in an aggregate principal amount of
$146,625,000;

 

(b)           the additional tranche of term loans made thereunder (the
“Existing Designated Additional Term B Loans”) are outstanding on the Effective
Date in an aggregate principal amount of $147,750,000;

 

(c)           the continuation of the revolving loans (the “Existing Revolving
Loans”) and the swing line loans (the “Existing Swing Line Loans”; together with
the Existing Term B Loans, the Existing Designated Additional Term B Loans and
the Existing Revolving Loans, the “Existing Loans”) to the Borrower, of which an
aggregate principal amount of $181,500,000 remain outstanding on the Effective
Date, and the rollover of letters of credit issued under the Existing Credit
Agreement, of which an aggregate principal amount of $1,343,922.75 remain
outstanding on the Effective Date;

 

WHEREAS, in connection with the Current Refinancing (defined below) and the
ongoing working capital and general corporate needs of the Borrower, the
Borrower desires to, among other things, refinance the Existing Loans (the
“Current Refinancing”) with Loans under this Agreement and maintain and obtain
the Commitments to make Credit Extensions set forth herein;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrower pursuant to the terms of this Agreement and the Lenders (including the
Existing Lenders) have agreed to amend and restate the Existing Credit Agreement
in its entirety to read as set forth in this Agreement, and it has been agreed
by the parties to the Existing Credit Agreement that the letters of credit
issued and outstanding under the Existing Credit Agreement (the “Existing
Letters of Credit”) shall be

 

--------------------------------------------------------------------------------


 

governed by and deemed to be outstanding under the amended and restated terms
and conditions contained in this Agreement, with the intent that the terms of
this Agreement shall supersede the terms of the Existing Credit Agreement (each
of which shall hereafter have no further effect upon the parties thereto, other
than as referenced herein and other than for accrued fees and expenses, and
indemnification provisions, accrued and owing under the terms of the Existing
Credit Agreement on or prior to the date hereof or arising (in the case of an
indemnification) under the terms of the Existing Credit Agreement, in each case
to the extent provided for in the Existing Credit Agreement); provided, that any
Rate Protection Agreements with any one or more Existing Lenders (or their
respective Affiliates) shall continue unamended and in full force and effect;

 

WHEREAS, the Borrower desires to obtain or continue the following financing
facilities from the Lenders as set forth below:

 

(a)           a revolving loan commitment (to include availability for revolving
loans, swing line loans and letters of credit) pursuant to which Borrowings of
revolving loans are and will continue to be made to the Borrower from time to
time as set forth herein;

 

(b)           a letter of credit commitment pursuant to which the Issuer will
continue to issue letters of credit for the account of the Borrower or any of
its Subsidiaries (as defined below) from time to time; and

 

(c)           a term loan commitment pursuant to which Borrowings of term loans
are made to the Borrower on the Effective Date;

 

WHEREAS, all Obligations shall continue to be and shall be guaranteed pursuant
to the Subsidiary Guaranty executed and delivered by each Subsidiary party
thereto and secured pursuant to the Collateral Documents executed and delivered
by the Borrower and the applicable Subsidiaries pursuant to the Existing Credit
Agreement (provided that certain Subsidiaries are being released from the
Subsidiary Guaranty and the applicable Collateral Documents and certain other
collateral is being released from the Collateral Documents, in each case
pursuant to Section 11.17(a)); and

 

WHEREAS, the Lenders and the Issuer are willing, on the terms and subject to the
conditions hereinafter set forth, to so amend and restate the Existing Credit
Agreement and to maintain or extend such Commitments and make such Loans to the
Borrower and issue or maintain (or participate in) Letters of Credit for the
account of the Borrower;

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is amended and
restated in its entirety as set forth herein.

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 10.4.

 

“Affected Lender” is defined in Section 4.11.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)           to vote 15% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing general
partners; or

 

(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

 

“Agreement” means, on any date, this Credit Agreement, as amended and restated
hereby and as further amended, supplemented, amended and restated, or otherwise
modified from time to time and in effect on such date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of

 

(c)           the rate of interest most recently established by the
Administrative Agent at its Domestic Office as its base rate for U.S. Dollar
loans in the United States; and

 

(d)           the Federal Funds Rate most recently determined by the
Administrative Agent plus 1/2 of 1%.

 

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent in connection with extensions of
credit. Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate. The Administrative Agent will give notice promptly to the
Borrower and the Lenders of changes in the Alternate Base Rate.

 

3

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee Margin” means the applicable percentage set forth
below corresponding to the relevant Net Debt to EBITDA Ratio:

 

Net Debt to EBITDA
Ratio

 

Applicable
Commitment Fee
Margin

 

> 2.00:1

 

0.200%

 

< 2.00:1 and > 1.50:1

 

0.175%

 

< 1.50

 

0.150%

 

 

Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Net Debt to EBITDA Ratio), the Applicable Commitment Fee
Margin for Revolving Loans from the Effective Date through (and including) the
date of delivery of the Compliance Certificate (pursuant to clause (c) of
Section 7.1.1) in respect of the Fiscal Quarter ended September 30, 2006 shall
be at least 0.175%. The Net Debt to EBITDA Ratio used to compute the Applicable
Commitment Fee Margin shall be the Net Debt to EBITDA Ratio set forth in the
Compliance Certificate most recently delivered by the Borrower to the
Administrative Agent. Changes in the Applicable Commitment Fee Margin resulting
from a change in the Net Debt to EBITDA Ratio shall become effective upon
delivery by the Borrower to the Administrative Agent of a new Compliance
Certificate pursuant to clause (c) of Section 7.1.1. If the Borrower fails to
deliver a Compliance Certificate within the time period set forth in clause (a)
or (b) of Section 7.1.1, as applicable (the “Applicable Delivery Date”), the
Applicable Commitment Fee Margin from and including the day after the Applicable
Delivery Date to but not including the date the Borrower delivers to the
Administrative Agent a Compliance Certificate shall equal the highest Applicable
Commitment Fee Margin set forth above.

 

“Applicable Delivery Date” shall have the meaning set forth in the definition of
“Applicable Commitment Fee Margin”.

 

“Applicable Margin” means the applicable percentage set forth below
corresponding to the relevant Net Debt to EBITDA Ratio:

 

(a)           For Term A Loans, Designated Additional Term A Loans and Revolving
Loans:

 

Net Debt to EBITDA
Ratio

 

Applicable
Margin For
Base Rate Loans

 

Applicable
Margin For
LIBO Rate Loans

 

> 2.00:1

 

0%

 

1.000%

 

< 2.00:1 and > 1.50:1

 

0%

 

0.875%

 

< 1.50

 

0%

 

0.750%

 

 

Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Net Debt to EBITDA Ratio), the Applicable Margin for all LIBO
Rate Loans from the Effective Date through (and including) the date of delivery
of the Compliance Certificate (pursuant to clause (c) of Section 7.1.1) in
respect of the Fiscal Quarter ended September 30, 2006

 

4

--------------------------------------------------------------------------------


 

shall be at least 0.875%. The Net Debt to EBITDA Ratio used to compute the
Applicable Margin shall be the Net Debt to EBITDA Ratio set forth in the
Compliance Certificate most recently delivered by the Borrower to the
Administrative Agent. Changes in the Applicable Margin resulting from a change
in the Net Debt to EBITDA Ratio shall become effective upon delivery by the
Borrower to the Administrative Agent of a new Compliance Certificate pursuant to
clause (c) of Section 7.1.1. If the Borrower fails to deliver a Compliance
Certificate on or prior to the Applicable Delivery Date, the Applicable Margin
from and including the day after the Applicable Delivery Date to but not
including the date the Borrower delivers to the Administrative Agent a
Compliance Certificate shall equal the highest Applicable Margin set forth
above.

 

(b)           The Applicable Margin for Designated New Term Loans shall be
determined pursuant to Section 2.1.6.

 

“ARTAL” means ARTAL Luxembourg S.A., a corporation organized under the laws of
Luxembourg.

 

“Assignee Lender” is defined in Section 11.11.1.

 

“Authorized Officer” means, relative to any Obligor, those of its officers whose
signatures and incumbency shall have been certified to the Administrative Agent
and the Lenders in writing from time to time.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:

 

(a)           the sum of the products of numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment

 

by

 

(b)           the sum of all such payments.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by the relevant Lenders on the same
Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.

 

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B-1
hereto.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means

 

(e)           any day which is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in New York City; and

 

(f)            relative to the making, continuing, prepaying or repaying of any
LIBO Rate Loans, any day on which dealings in U.S. Dollars are carried on in the
London interbank market.

 

“Capital Expenditures” means for any period, the sum, without duplication, of

 

(g)           the aggregate amount of all expenditures of the Borrower and its
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, would be classified as capital expenditures; and

 

(h)           the aggregate amount of all Capitalized Lease Liabilities incurred
during such period.

 

“Capital Securities” means, (i) any and all shares, interests, participations or
other equivalents of or interests in (however designated) corporate stock,
including shares of preferred or preference stock, (ii) all partnership
interests (whether general or limited) in any Person which is a partnership,
(iii) all membership interests or limited liability company interests in any
limited liability company, and (iv) all equity or ownership interests in any
Person of any other type.

 

“Capitalized Lease Liabilities” means, without duplication, all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a penalty.

 

“Cash Equivalent Investment” means, at any time:

 

(i)            any evidence of Indebtedness, maturing not more than one year
after such time, issued or guaranteed by the United States Government;

 

(j)            commercial paper, maturing not more than nine months from the
date of issue, which is issued by

 

(i)            a corporation (other than an Affiliate of any Obligor) organized
under the laws of any state of the United States or of the District of Columbia
and rated at least A-l by S&P or P-l by Moody’s, or

 

(ii)           any Lender which is an Eligible Institution (or its holding
company);

 

6

--------------------------------------------------------------------------------


 

(k)           any certificate of deposit or bankers acceptance, maturing not
more than one year after such time, which is issued by either

 

(i)            a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000, or

 

(ii)           any Lender;

 

(l)            short-term tax-exempt securities rated not lower than MIG-1/1+ by
either Moody’s or S&P with provisions for liquidity or maturity accommodations
of 183 days or less;

 

(m)          any money market or similar fund the assets of which are comprised
exclusively of any of the items specified in clauses (a) through (d) above and
as to which withdrawals are permitted at least every 90 days; or

 

(n)           in the case of any Subsidiary of the Borrower organized in a
jurisdiction outside the United States:  (i) direct obligations of the sovereign
nation (or any agency thereof) in which such Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (e) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign ratings agencies
or (iii) investments of the type and maturity described in clauses (a) through
(e) above of foreign obligors (or the parents of such obligors), which
investments or obligors (or the parents of such obligors) are not rated as
provided above but which are, in the reasonable judgment of the Borrower,
comparable in investment quality to such investments and obligors (or the
parents of such obligors); provided that the aggregate face amount outstanding
at any time of such investments of all foreign Subsidiaries of the Borrower made
pursuant to this clause (iii) does not exceed $25,000,000.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means

 

(o)           any “person” or “group” (as such terms are used in Rule 13d-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Sections 13(d) and 14(d) of the Exchange Act) of persons (other than the
Permitted ARTAL Investor Group) becomes, directly or indirectly, in a single
transaction or in a related series of transactions by way of merger,
consolidation, or other business combination or otherwise, the “beneficial
owner” (as such term is used in Rule 13d-3 of the Exchange Act) of more than 20%
of the total voting power in the aggregate of all classes of Capital Securities
of

 

7

--------------------------------------------------------------------------------


 

the Borrower then outstanding entitled to vote generally in elections of
directors of the Borrower;

 

(p)           at all times, as applicable, individuals who on the Effective Date
constituted the Board of Directors of the Borrower (together with any new
directors whose election to such Board or whose nomination for election by the
stockholders of the Borrower was approved by a member of the Permitted ARTAL
Investor Group or a vote of 66.67% of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Borrower then in office;

 

(q)           at all times, as applicable, the failure of the Borrower to own,
free and clear of all Liens (other than in favor of the Administrative Agent
pursuant to a Loan Document), all of the outstanding shares of Capital
Securities of each of UKHC1, UKHC2 and WW Australia (other than shares of
Capital Securities issued pursuant to a Local Management Plan), in each case on
a fully diluted basis; or

 

(r)            the occurrence of any “Change of Control” (or similar term) under
(and as defined in) any Sub Debt Document or any other document evidencing
Indebtedness in excess of $1,000,000.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreements and any Mortgages.

 

“Commitment” means, as the context may require, a Lender’s Letter of Credit
Commitment, Revolving Loan Commitment, Swing Line Loan Commitment or Term A Loan
Commitment.

 

“Commitment Amount” means, as the context may require, the Letter of Credit
Commitment Amount, the Revolving Loan Commitment Amount, the Swing Line Loan
Commitment Amount or the Term A Loan Commitment Amount.

 

“Commitment Termination Event” means

 

(s)           the occurrence of any Event of Default described in clauses (a)
through (d) of Section 9.1.9; or

 

(t)            the occurrence and continuance of any other Event of Default and
either

 

(i)            the declaration of the Loans to be due and payable pursuant to
Section 9.3, or

 

(ii)           in the absence of such declaration, the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to the
Borrower that the Commitments have been terminated.

 

8

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate duly completed and executed by the
chief financial Authorized Officer of the Borrower, substantially in the form of
Exhibit E hereto.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of the debt, obligation or other liability
guaranteed thereby.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Copyright Security Agreement” means the Copyright Security Agreement, dated
September 29, 1999, delivered by the Borrower and each of its U.S. Subsidiaries
party thereto in favor of the Administrative Agent, as amended, supplemented,
amended and restated or otherwise modified.

 

“Credit Extension” means, as the context may require,

 

(u)           the making of a Loan by a Lender; or

 

(v)           the issuance of any Letter of Credit, or the extension of any
Stated Expiry Date of any previously issued Letter of Credit, by the Issuer.

 

“Current Refinancing” is defined in the second recital.

 

“Debt” means the outstanding principal amount of all Indebtedness of the
Borrower and its Subsidiaries (other than WW.com and its Subsidiaries until the
occurrence of the Trigger Date) of the type referred to in clauses (a), (b), (c)
and (e) of the definition of “Indebtedness” or any Contingent Liability in
respect thereof.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Designated Additional Revolving Loan Commitments” is defined in Section 2.1.6.

 

“Designated Additional Term A Loans” is defined in Section 2.1.6.

 

9

--------------------------------------------------------------------------------


 

“Designated New Loan” means, as the context requires, a Designated Additional
Term A Loan and/or a Designated New Term Loan.

 

“Designated New Term Loans” is defined in Section 2.1.6.

 

“Designated Subsidiary” means The Weight Watchers Foundation, Inc., a New York
not-for-profit corporation.

 

“Disbursement” is defined in Section 2.6.2.

 

“Disbursement Date” is defined in Section 2.6.2.

 

“Disbursement Due Date” is defined in Section 2.6.2.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented or otherwise modified from time to time by
the Borrower with the written consent of the Required Lenders.

 

“Disposition” (or correlative words such as “Dispose”) means any sale, transfer,
lease contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of the Borrower’s or its
Subsidiaries’, assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of transactions.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule III hereto or designated in the Lender Assignment
Agreement or such other office of a Lender (or any successor or assign of such
Lender) within the United States as may be designated from time to time by
notice from such Lender, as the case may be, to each other Person party hereto.

 

“EBITDA” means, for any applicable period, the sum (without duplication) of

 

(w)          Net Income,

 

plus

 

(x)            the amount deducted, in determining Net Income, representing
amortization of assets (including amortization with respect to goodwill,
deferred financing costs, other non-cash interest and all other intangible
assets),

 

plus

 

(y)           the amount deducted, in determining Net Income, of all income
taxes (whether paid or deferred) of the Borrower and its Subsidiaries,

 

plus

 

(z)            Interest Expense,

 

10

--------------------------------------------------------------------------------


 

plus

 

(aa)         the amount deducted, in determining Net Income, representing
depreciation of assets,

 

plus

 

(bb)         an amount equal to all non-cash charges deducted in arriving at Net
Income,

 

plus

 

(cc)         an amount equal to all minority interest charges deducted in
determining Net Income (net of Restricted Payments made in respect of such
minority interest),

 

plus

 

(dd)         non-cash share-based compensation expense,

 

plus

 

(ee)         the amount deducted, in determining Net Income, due to foreign
currency translation required by FASB 52 or FASB 133 arising after June 30,
1997,

 

minus

 

(ff)           an amount equal to the amount of all non-cash credits included in
arriving at Net Income;

 

provided that all calculations made under this definition shall, at all times
prior to the Trigger Date, exclude amounts attributable to WW.com and its
Subsidiaries.

 

“Effective Date” means the date on which all the conditions precedent set forth
in Article V have been satisfied in the reasonable judgment of the
Administrative Agent.

 

“Eligible Institution” means a financial institution that either (a) has
combined capital and surplus of not less than $500,000,000 or its equivalent in
Foreign Currency, whose long-term certificate of deposit rating or long-term
senior unsecured debt rating is rated “BBB” or higher by S&P and “Baa2” or
higher by Moody’s or an equivalent or higher rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of investments or (b) is reasonably acceptable to the Administrative Agent and,
in the case of assignments of a Revolving Loan and/or a Revolving Loan
Commitment, the Issuer.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

11

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 9.1.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Existing Designated Additional Term B Loans” is defined in clause (b) of the
first recital.

 

“Existing Guarantors” means the Guarantors guaranteeing the obligations under
the Existing Credit Agreement.

 

“Existing Lenders” is defined in the first recital.

 

“Existing Loans” is defined in clause (c) of the first recital.

 

“Existing Revolving Loans” is defined in clause (c) of the first recital.

 

“Existing Swing Line Loans” is defined in clause (c) of the first recital.

 

“Existing Syndication Agent” means Credit Suisse (formerly known as Credit
Suisse First Boston), acting through its Cayman Islands Branch.

 

“Existing Term B Loans” is defined in clause (a) of the first recital.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

 

(gg)         the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

 

(hh)         if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee Letters” means, collectively, (a) the confidential fee letter, dated as of
July 20, 1999, between Artal International S.A., a Luxembourg corporation
(“AI”), and the Administrative Agent, as assumed by ARTAL, (b) the confidential
fee letter, dated as of December 21, 2001, among the Borrower, the
Administrative Agent and the Existing Syndication Agent, (c) the confidential
fee letter, dated as of March 31, 2003, among the Borrower, the Administrative
Agent and the Existing Syndication Agent, (d) the confidential fee letter, dated
as of August 23, 2003, among the Borrower, the Administrative Agent and the
Existing Syndication Agent, (e) the confidential fee letter, dated as of January
21, 2004, among the Borrower, the Administrative Agent and the Existing
Syndication Agent and (e) the confidential fee letter, dated as of the Effective
Date, among the Borrower, the Administrative Agent, the Syndication Agent and
the Lead Arrangers, in each case, as amended, supplemented, restated or
otherwise modified from time to time pursuant to the terms thereof.

 

12

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means any three-month period ending on the Saturday closest to
March 31, June 30, September 30, or December 31 of any Fiscal Year.

 

“Fiscal Year” means any year ending on the Saturday closest to December 31
(e.g., the “2006 Fiscal Year” refers to the Fiscal Year ending on December 30,
2006).

 

“Foreign Currency” means any currency other than U.S. Dollars.

 

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

“FPL” means Fortuity Pty. Ltd. (ACN 007 148 683), an Australian company
incorporated in the State of Victoria which operates the Weight Watchers
classroom franchise and business in Victoria.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Franchise Acquisition” means the acquisition of any Weight Watchers franchise
by the Borrower or one of its Subsidiaries.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local
(or the equivalent thereof), and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guaranties” means, collectively, (a) the Subsidiary Guaranty and (b) each other
guaranty delivered from time to time pursuant to the terms of this Agreement.

 

“Guarantor” means any Person which has or may issue a Guaranty hereunder.

 

“Hazardous Material” means

 

(ii)           any “hazardous substance”, as defined by CERCLA or equivalent
applicable foreign law;

 

(jj)           any “hazardous waste”, as defined by the Resource Conservation
and Recovery Act, as amended or equivalent applicable foreign law;

 

(kk)         any petroleum product; or

 

(ll)           any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any

 

13

--------------------------------------------------------------------------------


 

hazardous, toxic or dangerous waste, substance or material, all as amended or
hereafter amended.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates, including but not limited to Rate Protection
Agreements.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“HJH” means H.J. Heinz Company, a Pennsylvania Corporation.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary or
group of Subsidiaries of the Borrower having assets as at the end of or EBITDA
for the immediately preceding four Fiscal Quarter period for which the relevant
financial information has been delivered pursuant to clause (a) or clause (b) of
Section 7.1.1 of less than 5% of total assets of the Borrower and its
Subsidiaries or $2,000,000, respectively, individually or in the aggregate.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Obligor,
any qualification or exception to such opinion or certification

 

(mm)       which is of a “going concern” or similar nature;

 

(nn)         which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(oo)         which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause such Obligor to
be in default of any of its obligations under Section 7.2.4.

 

“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

 

“Indebtedness” of any Person means, without duplication:

 

(pp)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments for borrowed money in respect thereof;

 

14

--------------------------------------------------------------------------------


 

(qq)         all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person;

 

(rr)           all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;

 

(ss)         net liabilities of such Person under all Hedging Obligations;

 

(tt)           whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services, other than indebtedness (excluding prepaid interest
thereon and interest not yet due) secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; provided, however,
that, for purposes of determining the amount of any Indebtedness of the type
described in this clause, if recourse with respect to such Indebtedness is
limited to specific property financed with such Indebtedness, the amount of such
Indebtedness shall be limited to the fair market value (determined on a basis
reasonably acceptable to the Administrative Agent) of such property or the
principal amount of such Indebtedness, whichever is less; and

 

(uu)         all Contingent Liabilities of such Person in respect of any of the
foregoing;

 

provided, that, Indebtedness shall not include unsecured Indebtedness incurred
in the ordinary course of business in the nature of accrued liabilities and open
accounts extended by suppliers on normal trade terms in connection with
purchases of goods and services, but excluding the Indebtedness incurred through
the borrowing of money or Contingent Liabilities in connection therewith. For
all purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer (to the extent such Person is liable for
such Indebtedness).

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated September 29, 1999, by each of the Obligors in favor of the
Administrative Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.

 

“Interest Coverage Ratio” means, at the close of any Fiscal Quarter, the ratio
computed for the period consisting of such Fiscal Quarter and each of the three
immediately prior Fiscal Quarters of:

 

(vv)         EBITDA (for such period)

 

15

--------------------------------------------------------------------------------


 

to

 

(ww)       Interest Expense (for such period).

 

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
cash interest expense (net of interest income) of the Borrower and its
Subsidiaries (other than WW.com and its Subsidiaries until the occurrence of the
Trigger Date) for such Fiscal Quarter, as determined in accordance with GAAP,
including the portion of any payments made in respect of Capitalized Lease
Liabilities allocable to interest expense.

 

“Interest Period” means, relative to any LIBO Rate Loans, the period beginning
on (and including) the date on which such LIBO Rate Loan is made or continued
as, or converted into, a LIBO Rate Loan pursuant to Section 2.3.1 or 2.4 and
shall end on (but exclude) the day which numerically corresponds to such date
one, two, three or six or, if within the capabilities of each applicable Lender,
nine or twelve months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), in either case as
the Borrower may select in its relevant notice pursuant to Section 2.3 or 2.4;
provided, however, that

 

(xx)          the Borrower shall not be permitted to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
ten different dates;

 

(yy)         Interest Periods commencing on the same date for Loans comprising
part of the same Borrowing shall be of the same duration;

 

(zz)          if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day (unless such next following Business Day is the first Business Day of a
calendar month, in which case such Interest Period shall end on the Business Day
next preceding such numerically corresponding day); and

 

(aaa)       no Interest Period for any Loan may end later than the Stated
Maturity Date for such Loan.

 

“Investment” means, relative to any Person,

 

(bbb)      any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business);

 

(ccc)       any ownership or similar interest held by such Person in any other
Person; and

 

(ddd)      any purchase or other acquisition of all or substantially all of the
assets of any Person or any division thereof.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial

 

16

--------------------------------------------------------------------------------


 

condition of such other Person) and shall, if made by the transfer or exchange
of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such transfer or exchange.

 

“Investment Grade Rating” means a corporate credit rating equal to or higher
than Baa3 (or the equivalent) by Moody’s or BBB- (or the equivalent) by S&P.

 

“Investment Grade Rating Date” means the date on which (a) the corporate credit
rating assigned to the Borrower is an Investment Grade Rating and (b) no Default
shall have occurred and be continuing.

 

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto.

 

“Issuer” means, collectively, Scotia Capital or JPM Chase, each in its
individual capacity hereunder as issuer of the Letters of Credit and such other
Lender as may be designated by Scotia Capital (and agreed to by the Borrower and
such Lender) in its individual capacity as the issuer of Letters of Credit.

 

“Lead Arrangers” means Scotia Capital and JPM.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D hereto.

 

“Lenders” is defined in the preamble.

 

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, the Syndication Agent, any
Lead Arranger, any Lender or any Issuer or any of such Person’s Affiliates,
shareholders, directors, officers, employees, and agents in connection with or
arising from:

 

(eee)       any Hazardous Material on, in, under or affecting all or any portion
of any property of the Borrower or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Borrower or any of its Subsidiaries’ or any of their respective
predecessors’ properties;

 

(fff)         any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.11;

 

(ggg)      any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or

 

17

--------------------------------------------------------------------------------


 

(hhh)      the imposition of any lien for damages caused by or the recovery of
any costs for the cleanup, release or threatened release of Hazardous Material
by the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries.

 

“Letter of Credit” is defined in Section 2.1.3.

 

“Letter of Credit Commitment” means, with respect to the Issuer, the Issuer’s
obligation to issue Letters of Credit pursuant to Section 2.1.3 and, with
respect to each of the other Lenders that has a Revolving Loan Commitment, the
obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6.1.

 

“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$25,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2.

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of

 

(iii)          the then aggregate amount which is undrawn and available under
all issued and outstanding Letters of Credit,

 

plus

 

(jjj)          the then aggregate amount of all unpaid and outstanding
Reimbursement Obligations in respect of such Letters of Credit.

 

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
of interest equal to the average (rounded upwards, if necessary, to the nearest
1/16 of 1%) of the rates per annum at which U.S. Dollar deposits in immediately
available funds are offered to the Administrative Agent’s LIBOR Office in the
London interbank market as at or about 11:00 a.m. London time two Business Days
prior to the beginning of such Interest Period for delivery on the first day of
such Interest Period, and in an amount approximately equal to the amount of the
Administrative Agent’s LIBO Rate Loan and for a period approximately equal to
such Interest Period.

 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined pursuant to the following formula:

 

LIBO Rate

=

  LIBO Rate

 

(Reserve Adjusted)

 

1.00 - LIBOR Reserve Percentage

 

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect

 

18

--------------------------------------------------------------------------------


 

on, and the applicable rates furnished to and received by the Administrative
Agent from Scotia Capital, two Business Days before the first day of such
Interest Period.

 

“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule III hereto or designated in the Lender Assignment
Agreement or such other office of a Lender as designated from time to time by
notice from such Lender to the Borrower and the Administrative Agent, whether or
not outside the United States, which shall be making or maintaining LIBO Rate
Loans of such Lender hereunder.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or any filing or recording of any instrument or
document in respect of the foregoing, to secure payment of a debt or performance
of an obligation or other priority or preferential arrangement of any kind or
nature whatsoever.

 

“Loan” means, as the context may require, a Revolving Loan, a Swing Line Loan, a
Term A Loan and a Designated New Loan.

 

“Loan Document” means this Agreement, the Notes, the Letters of Credit, each
Rate Protection Agreement under which that counterpart to such agreement is (or
at the time such Rate Protection Agreement was entered into, was) a Lender or an
Affiliate of a Lender relating to Hedging Obligations of the Borrower or any of
its Subsidiaries, the Fee Letters, each Pledge Agreement, each Guaranty, each
Security Agreement, the Intercompany Subordination Agreement and each other
agreement, document or instrument delivered in connection with this Agreement or
any other Loan Document, whether or not specifically mentioned herein or
therein.

 

“Local Management Plan” means an equity plan or program for (i) the sale or
issuance of Capital Securities of a Subsidiary in an amount not to exceed 5% of
the outstanding common equity of such Subsidiary to local management or a plan
or program in respect of Subsidiaries of the Borrower whose principal business
is conducted outside of the United States, (ii) the direct purchase from any
member of the Permitted ARTAL Investor Group by the Borrower management
employees, in one transaction or a series of transactions, of not more than 3%
in the aggregate of the WWI Common Shares owned by the members of the Permitted
ARTAL Investor Group or (iii) the issuance by the Borrower to its management
employees, in one transaction or a series of transactions, of stock options to
purchase not more than 6% in the aggregate of the WWI Common Shares on a fully
diluted basis.

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse effect on the financial
condition, operations, assets, business or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment other than an event or
set of circumstances described in clause (a) of the ability of any Obligor
(other than any Immaterial Subsidiary) to perform its respective material
obligations under the Loan Documents to which it is or will be a party, or
(c) an impairment of the validity or enforceability of, or a material impairment
of the rights, remedies or benefits available to the Administrative Agent, the
Issuer or the Lenders under, this Agreement or any other Loan Document.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means, collectively, each Mortgage or Deed of Trust executed and
delivered pursuant to the terms of this Agreement, including clause (b) of
Section 7.1.8, as such Mortgage or Deed of Trust is amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

“Net Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

 

(kkk)       Debt outstanding on the last day of such Fiscal Quarter (less the
amount of cash and Cash Equivalent Investments of the Borrower and its
Subsidiaries (other than WW.com and its Subsidiaries until the occurrence of the
Trigger Date) as of such date)

 

to

 

(b)           EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

 

“Net Disposition Proceeds” means, with respect to a Permitted Disposition of the
assets of the Borrower or any of its Subsidiaries (other than WW.com and its
Subsidiaries until the occurrence of the Trigger Date), the excess of

 

(a)           the gross cash proceeds received by the Borrower or such
Subsidiary from any Permitted Disposition and any cash payments received in
respect of promissory notes or other non-cash consideration delivered to the
Borrower or such Subsidiary in respect of any Permitted Disposition,

 

less

 

(b)           the sum of

 

(i)            all reasonable and customary fees and expenses with respect to
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements and all other reasonable fees, expenses and
charges, in each case actually incurred in connection with such Permitted
Disposition which have not been paid to Affiliates of the Borrower,

 

20

--------------------------------------------------------------------------------


 

(ii)           all taxes and other governmental costs and expenses actually paid
or estimated by the Borrower (in good faith) to be payable in cash in connection
with such Permitted Disposition, and

 

(iii)          payments made by the Borrower or any of its Subsidiaries to
retire Indebtedness (other than the Loans) of the Borrower or any of its
Subsidiaries where payment of such Indebtedness is required in connection with
such Permitted Disposition;

 

provided, however, that if, after the payment of all taxes with respect to such
Permitted Disposition, the amount of estimated taxes, if any, pursuant to clause
(b)(ii) above exceeded the tax amount actually paid in cash in respect of such
Permitted Disposition, the aggregate amount of such excess shall be immediately
payable, pursuant to clause (b) of Section 3.1.1, as Net Disposition Proceeds.

 

Notwithstanding the foregoing, Net Disposition Proceeds shall not include fees
or other amounts paid to the Borrower or its Subsidiaries in respect of a
license of intellectual property (not related to the classroom business of the
Borrower or its Subsidiaries) having customary terms and conditions for similar
licenses.

 

“Net Income” means, for any period, the net income of the Borrower and its
Subsidiaries (other than WW.com and its Subsidiaries until the occurrence of the
Trigger Date) for such period on a consolidated basis, excluding extraordinary
gains and extraordinary losses.

 

“Non-Excluded Taxes” means any taxes other than (i) net income and franchise
taxes imposed with respect to any Secured Party by a Governmental Authority
under the laws of which such Secured Party is organized or in which it maintains
its applicable lending office and (ii) any taxes imposed on a Secured Party by
any jurisdiction as a result of any former or present connection between such
Secured Party and such jurisdiction other than a connection arising from a
Secured Party entering into this Agreement or making any Loan.

 

“Non-Guarantor Subsidiary” means the Designated Subsidiary and any other
Subsidiary of the Borrower other than any Person which has or may issue a
Guaranty hereunder.

 

“Non-U.S. Lender” means any Lender (including each Assignee Lender) that is not
(i) a citizen or resident of the United States, (ii) a corporation, partnership
or other entity created or organized in or under the laws of the United States
or any state thereof, or (iii) any estate or trust that is subject to U.S.
Federal income taxation regardless of the source of its income.

 

“Note” means, as the context may require, a Revolving Note, a Swing Line Note, a
Registered Note, a Term A Note or any promissory note representing a Designated
New Loan.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower and
each other Obligor arising under or in connection with this Agreement, the
Notes, each Letter of Credit and each other Loan Document, and Hedging
Obligations owed to a Lender or an Affiliate thereof (or a Person who was a
Lender or an Affiliate thereof at the time such Hedging Obligation was entered
into) (unless such Lender or such Affiliate otherwise agrees in writing).

 

21

--------------------------------------------------------------------------------


 

“Obligor” means the Borrower or any other Person (other than any Agent, any
Lender or the Issuer) obligated under any Loan Document.

 

“Organic Document” means, relative to any Obligor, its certificate of
incorporation, and its by-laws (or other similar organizational and/or governing
documents) and all shareholder agreements, voting trusts and similar
arrangements (or the foreign equivalent thereof) applicable to any of its
authorized shares of Capital Securities.

 

“Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

 

“Participant” is defined in Section 11.11.2.

 

“Patent Security Agreement” means the Patent Security Agreement, dated
September 29, 1999, by the Borrower and each of its U.S. Subsidiaries in favor
of the Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity.

 

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, has or within the prior six years has had any liability,
including any liability by reason of having been a substantial employer within
the meaning of section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under section
4069 of ERISA.

 

“Percentage” means, relative to any Lender, the applicable percentage relating
to Term A Loans, any Tranche of Designated New Loans, Swing Line Loans or
Revolving Loans, as the case may be, as set forth opposite its name on
Schedule II hereto under the applicable column heading or set forth in Lender
Assignment Agreement(s) under the applicable column heading, as such percentage
may be adjusted from time to time pursuant to Lender Assignment Agreement(s)
executed by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11. A Lender shall not have any Commitment to make a particular
Tranche of Loans (as the case may be) if its percentage under the respective
column heading is zero.

 

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Borrower or any of the
Subsidiaries from any Person of a business in which the following conditions are
satisfied:

 

(c)           immediately before and after giving effect to such acquisition no
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.2.1);

 

(d)           if the acquisition is of Capital Securities of a Person such
Person becomes a Subsidiary; and

 

22

--------------------------------------------------------------------------------


 

(e)           in the event the aggregate amount of consideration (including cash
and incurrence or assumption of Indebtedness) exceeds $75,000,000 for such
acquisition, the Borrower shall have delivered to the Agents a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such acquisition (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) giving pro forma effect to the consummation
of such acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4.

 

“Permitted ARTAL Investor Group” means ARTAL or any of its direct or indirect
Wholly-owned Subsidiaries and ARTAL Group S.A., a Luxembourg corporation or any
of its direct or indirect Wholly-owned Subsidiaries.

 

“Permitted Disposition” means a Disposition in accordance with the terms of
clause (b) (other than as permitted by clause (a)) of Section 7.2.9.

 

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency, limited liability company or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Pledge Agreements” means, collectively, (a) the WWI Pledge Agreement and (b)
each other pledge agreement delivered from time to time pursuant to clause
(a)(ii) of Section 7.1.7, in each case, as amended, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.

 

“Qualified Assets” is defined in clause (b) of Section 3.1.1.

 

“Quarterly Payment Date” means the last day of each March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

 

“Rate Protection Agreements” means, collectively, arrangements entered into by
any Person designed to protect such Person against fluctuations in interest
rates or currency exchange rates, pursuant to the terms of this Agreement.

 

“Recapitalization” means those transactions contemplated and undertaken pursuant
to the Recapitalization Agreement.

 

“Recapitalization Agreement” means that certain Recapitalization and Stock
Purchase Agreement, dated as of July 22, 1999 among the Borrower, ARTAL and HJH.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for such Indebtedness. “Refinanced” and “Refinancing”
shall have correlative meanings.

 

23

--------------------------------------------------------------------------------


 

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Borrower or any of its Subsidiaries existing on the Effective Date or
otherwise permitted hereunder, including Indebtedness that Refinances
Refinancing Indebtedness; provided, however, that:

 

(i)            such Refinancing Indebtedness has a Stated Maturity no earlier
than the Stated Maturity of the Indebtedness being Refinanced;

 

(ii)           such Refinancing Indebtedness has an Average Life at the time
such Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced; and

 

(iii)          such Refinancing Indebtedness has an aggregate principal amount
(or if incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount (or if incurred with
original issue discount, the aggregate accreted value) then outstanding or
committed (plus fees and expenses, including any premium and defeasance costs)
under the Indebtedness being Refinanced;

 

provided further, however, that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower or
(B) Indebtedness of the Borrower or a Subsidiary that Refinances Indebtedness of
another Subsidiary.

 

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

 

“Register” is defined in Section 11.11.3.

 

“Registered Note” means a promissory note of the Borrower payable to any
Registered Noteholder, in the form of Exhibit A-4 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from outstanding Term Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

“Registered Noteholder” means any Lender that has been issued a Registered Note.

 

“Reimbursement Obligation” is defined in Section 2.6.3.

 

“Related Fund” means, with respect to any Lender which is a fund that invests in
loans, any other fund that invests in loans and is advised, controlled or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor or collateralized debt or loan obligation fund advised,
managed or operated by a Lender or an Affiliate of a Lender.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

“Replacement Notice” is defined in Section 4.11.

 

“Required Lenders” means, at any time, Lenders holding at least 51% of the Total
Exposure Amount.

 

24

--------------------------------------------------------------------------------


 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.

 

“Restricted Payments” is defined in Section 7.2.6.

 

“Revolving Lender” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan Commitment” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan Commitment Amount” means, on any date, $500,000,000, as such
amount may be (i) reduced from time to time pursuant to Section 2.2 or (ii)
increased pursuant to Section 2.1.6.

 

“Revolving Loan Commitment Termination Date” means the earliest of

 

(f)            June 30, 2011;

 

(g)           the date on which the Revolving Loan Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.2; and

 

(h)           the date on which any Commitment Termination Event occurs.

 

Upon the occurrence of any event described in clauses (b) or (c), the Revolving
Loan Commitments shall terminate automatically and without any further action.

 

“Revolving Note” means a promissory note of the Borrower payable to a Lender,
substantially in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Revolving Loans, and also means all other promissory notes accepted from time to
time in substitution therefor or renewal thereof.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Scotia Capital” is defined in the preamble.

 

“Secured Parties” means, collectively, the Lenders, the Issuer, the
Administrative Agent, the Syndication Agent, the Lead Arrangers, each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case) and each of their respective successors, transferees and assigns.

 

“Security Agreements” means, collectively, (a) the WWI Security Agreement, (b)
the Patent Security Agreements, the Trademark Security Agreements and the
Copyright Security Agreements and (c) each other security agreement executed and
delivered from time to time

 

25

--------------------------------------------------------------------------------


 

pursuant to clause (a)(i) of Section 7.1.7, in each case, as amended, amended
and restated, supplemented or otherwise modified from time to time pursuant to
the terms thereof.

 

“Sellers” is defined in the second recital.

 

“Senior Debt” means all Debt other than Subordinated Debt.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and such person is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof.

 

“Stated Expiry Date” is defined in Section 2.6.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

 

“Stated Maturity Date” means

 

(i)            in the case of any Revolving Loan, June 30, 2011;

 

(j)            in the case of any Term A Loan or Designated Additional Term A
Loan, June 30, 2011; and

 

(k)           in the case of any Designated New Term Loan, as determined in
accordance with Section 2.1.6.

 

“Sub Debt Documents” means, collectively, the loan agreements, indentures, note
purchase agreements, promissory notes, guarantees, and other instruments and
agreements evidencing the terms of Subordinated Debt, as amended, supplemented,
amended and restated or otherwise modified in accordance with Section 7.2.10.

 

“Subordinated Debt” means any unsecured subordinated Debt of the Borrower which
shall (a) contain subordination provisions that are no less favorable to the
holders of “Senior

 

26

--------------------------------------------------------------------------------


 

Indebtedness”, “Senior Debt” or terms of similar import as used in the
applicable Sub Debt Documents than subordination provisions customarily
contained in such documents for such type of subordinated debt, (b) not provide
for any amortization (in whole or in part) of the Debt issued thereunder prior
to 6 months after the Stated Maturity Date for Term A Loans and (c) contain such
other terms and conditions which, taken as a whole, are comparable to those
customarily contained in Sub Debt Documents for such type of subordinated debt.

 

“Subordinated Guaranty” means, collectively, any guaranty executed from time to
time by any Subsidiary of the Borrower pursuant to which the guarantor
thereunder has any Contingent Liability with respect to any Subordinated Debt,
such Contingent Liability to be subordinated on the same terms and conditions.

 

“Subordination Provisions” is defined in Section 9.1.11.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other business entity of which more than 50% of the outstanding Capital
Securities (or other ownership interest) having ordinary voting power to elect a
majority of the board of directors, managers or other voting members of the
governing body of such entity (irrespective of whether at the time Capital
Securities (or other ownership interest) of any other class or classes of such
entity shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned by such Person, by such Person and
one or more other Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person. Unless the context otherwise specifically requires,
the term “Subsidiary” shall be a reference to a Subsidiary of the Borrower.

 

“Subsidiary Guaranty” means the Guaranty, dated September 29, 1999, by the
signatories thereto in favor of the Administrative Agent, as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with its terms.

 

“Substitute Lender” is defined in Section 4.11.

 

“Swing Line Lender” means Scotia Capital (or another Lender designated by Scotia
Capital with the consent of the Borrower, if such Lender agrees to be the Swing
Line Lender hereunder), in such Person’s capacity as the maker of Swing Line
Loans.

 

“Swing Line Loan” is defined in clause (b) of Section 2.1.2.

 

“Swing Line Loan Commitment” means, with respect to the Swing Line Lender, the
Swing Line Lender’s obligation pursuant to clause (b) of Section 2.1.2 to make
Swing Line Loans and, with respect to each Revolving Lender (other than the
Swing Line Lender), such Revolving Lender’s obligation to participate in Swing
Line Loans pursuant to Section 2.3.2.

 

“Swing Line Loan Commitment Amount” means, on any date, $15,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in substantially the form of Exhibit A-2 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from outstanding Swing Line

 

27

--------------------------------------------------------------------------------


 

Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

 

“Syndication Agent” is defined in the preamble.

 

“Term A Loan” is defined in clause (a) of Section 2.1.1.

 

“Term A Loan Commitment” is defined in clause (a) of Section 2.1.1.

 

“Term A Loan Commitment Amount” means $350,000,000.

 

“Term A Loan Lender” means any Lender which has a Percentage of the Term A Loan
Commitment Amount.

 

“Term A Note” means a promissory note of the Borrower, payable to the order of
any Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Term A Loans (including Designated Additional Term A Loans), and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.

 

“Term Loans” means, collectively, the Term A Loans and the Designated New Loans.

 

“Total Exposure Amount” means, on any date of determination, the then
outstanding principal amount of all Term Loans and the then effective Revolving
Loan Commitment Amount.

 

“Trademark Security Agreement” means the Trademark Security Agreement, dated
September 29, 1999, by the Borrower and each of its U.S. Subsidiaries signatory
thereto in favor of the Administrative Agent, as amended, supplemented, amended
and restated or otherwise modified from time to time.

 

“Tranche” means, as the context may require, the Loans constituting Term A
Loans, Swing Line Loans, Revolving Loans or Designated New Loans.

 

“Trigger Date” means the date on which WW.com and its Subsidiaries no longer
have any Indebtedness outstanding under the WW.com Debt Documents and all
commitments to make loans or other advances under the WW.com Debt Documents have
been terminated and neither WW.com or any of its Subsidiaries has any other
obligations outstanding under the WW.com Debt Documents (other than obligations
consisting of contingent indemnification obligations).

 

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

28

--------------------------------------------------------------------------------


 

“UKHC1” means Weight Watchers UK Holding Ltd, a company incorporated under the
laws of England.

 

“UKHC2” means Weight Watchers International Ltd, a company incorporated under
the laws of England.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“U.S. Dollar” and the sign “$” mean lawful money of the United States.

 

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States or a state thereof or the District of Columbia.

 

“Voting Stock” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“Waiver” means an agreement in favor of the Administrative Agent for the benefit
of the Lenders and the Issuer in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA, and to which the Borrower or any of its Subsidiaries has any
liability.

 

“Wholly-owned Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person all of the Capital Securities (and all rights and options to
purchase such Capital Securities) of which, other than directors’ qualifying
shares or shares sold pursuant to Local Management Plans, are owned,
beneficially and of record, by such Person and/or one or more Wholly-owned
Subsidiaries of such Person.

 

“WW.com” means WeightWatchers.com, Inc., a Delaware corporation.

 

“WW.com Debt Documents” means, collectively, (a) the First Lien Credit
Agreement, dated as of December 16, 2005, among WW.com, the lenders party
thereto and the agents party thereto, (b) the Second Lien Credit Agreement,
dated as of December 16, 2005, among WW.com the lenders party thereto and the
agents party thereto and (c) any other document or instrument evidencing all or
any portion of any Indebtedness incurred to refinance the Indebtedness incurred
under the documents set forth in the foregoing clause (a) or (b).

 

“WW Australia” means Weight Watchers International Pty. Ltd. (ACN 070 836 449),
an Australian company incorporated in the State of New South Wales and resident
in Australia and the direct corporate parent of FPL.

 

“WWI Common Shares” means shares of common stock of the Borrower, no par value.

 

“WWI Pledge Agreement” means the Pledge Agreement, dated September 29, 1999, by
the Borrower and its U.S. Subsidiaries signatory thereto in favor of the
Administrative Agent,

 

29

--------------------------------------------------------------------------------


 

together with each supplement thereto delivered pursuant to clause (a)(ii) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

 

“WWI Security Agreement” means the Security Agreement, dated September 29, 1999,
by the Borrower and all U.S. Subsidiaries of the Borrower (other than (a) the
Designated Subsidiary and (b) WW.com and its Subsidiaries until the occurrence
of the Trigger Date) in favor of the Administrative Agent, together with each
supplement thereto delivered pursuant to clause (a)(i) of Section 7.1.7, as
amended, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

 

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each other
Loan Document, notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.

 

SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

SECTION 1.4. Accounting and Financial Determinations. (a)  All terms of an
accounting or financial nature in this Agreement or any other Loan Document
shall be construed in accordance with GAAP, as in effect from time to time;
provided, however, that if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Section 7.2 or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Section 7.2 or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

(b)           With respect to any period of four consecutive Fiscal Quarters
during which any Permitted Acquisition or permitted Disposition occurs (and for
purposes of determining whether an acquisition is a Permitted Acquisition or a
permitted Disposition under Section 7.2.9 or would result in a Default), the Net
Debt to EBITDA Ratio shall be calculated with respect to such period on a pro
forma basis after giving effect to such Permitted Acquisition or Disposition
(including, without duplication, (a) all pro forma adjustments permitted or
required by Article 11 of Regulation S-X under the Securities Act of 1933, as
amended, and (b) pro forma adjustments for cost savings (net of continuing
associated expenses) to the extent such cost savings are factually supportable
and have been realized or are reasonably expected to be realized within 12
months following such Permitted Acquisition or Disposition, provided that all
such adjustments shall be set forth in a reasonably detailed certificate of a
financial Authorized Officer of the Borrower), using, for purposes of making
such calculations, the historical financial statements of the Borrower and the
Subsidiaries which shall be reformulated as if such Permitted

 

30

--------------------------------------------------------------------------------


 

Acquisition or Disposition, and any other Permitted Acquisitions or Disposition
that have been consummated during the period, had been consummated on the first
day of such period.

 

SECTION 1.5. Currency Conversions. If it shall be necessary for purposes of this
Agreement to convert an amount in one currency into another currency, unless
otherwise provided herein, the exchange rate shall be determined by reference to
the New York foreign exchange selling rates (such determination to be made as at
the date of the relevant transaction), as determined by the Administrative Agent
(in accordance with its standard practices).

 

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT

 

SECTION 2.1. Loan Commitments. On the terms and subject to the conditions of
this Agreement (including Article V), the Lenders, the Swing Line Lender and the
Issuer severally agree to the continuation of Existing Loans and to make Credit
Extensions as set forth below.

 

SECTION 2.1.1. Term Loan Commitments. Subject to compliance by the Obligors with
the terms of Sections 2.1.4, 5.1 and 5.2:

 

(a)           in a single Borrowing occurring on the Effective Date, each Lender
that has a Term A Loan Commitment will make loans (relative to such Lender, its
“Term A Loans”) to the Borrower in an amount equal to such Lender’s Percentage
of the aggregate amount of the Borrowing of Term A Loans requested by the
Borrower to be made on such day (with the commitment of each such Lender
described in this clause (a) herein referred to as its “Term A Loan
Commitment”); and

 

(b)           no amounts paid or prepaid with respect to Term A Loans may be
reborrowed.

 

SECTION 2.1.2. Revolving Loan Commitment and Swing Line Loan Commitment. Subject
to compliance by the Obligors with the terms of Section 2.1.4, Section 5.1 and
Section 5.2, the Revolving Loans and Swing Line Loans will be continued and/or
made as set forth below:

 

(a)           From time to time on any Business Day occurring on or after the
Effective Date but prior to the Revolving Loan Commitment Termination Date, each
Lender that has a Revolving Loan Commitment (a “Revolving Lender”) will make
loans (relative to such Lender, its “Revolving Loans”) to the Borrower in U.S.
Dollars, equal to such Lender’s Percentage of the aggregate amount of the
Borrowing of the Revolving Loans requested by the Borrower to be made on such
day. The Commitment of each Lender described in this clause (a) is herein
referred to as its “Revolving Loan Commitment”. On the terms and subject to the
conditions hereof, the Borrower may from time to time borrow, prepay and
reborrow the Revolving Loans. All Existing Revolving Loans shall be continued as
Revolving Loans hereunder.

 

31

--------------------------------------------------------------------------------


 

(b)           From time to time on any Business Day occurring on or after the
Effective Date but prior to the Revolving Loan Commitment Termination Date, the
Swing Line Lender will make loans (relative to the Swing Line Lender, its “Swing
Line Loans”) to the Borrower equal to the principal amount of the Swing Line
Loans requested by the Borrower. On the terms and subject to the conditions
hereof, the Borrower may from time to time borrow, prepay and reborrow such
Swing Line Loans. All Existing Swing Line Loans shall be continued as Swing Line
Loans hereunder.

 

SECTION 2.1.3. Letter of Credit Commitment. Subject to compliance by the
Obligors with the terms of Section 2.1.5, Section 5.1 and Section 5.2, from time
to time on any Business Day occurring on and after the Effective Date but prior
to the Revolving Loan Commitment Termination Date, the Issuer will:

 

(a)           issue one or more standby or documentary letters of credit (each
referred to as a “Letter of Credit”) for the account of the Borrower in the
Stated Amount requested by the Borrower on such day; or

 

(b)           extend the Stated Expiry Date of an existing standby Letter of
Credit previously issued hereunder to a date not later than the earlier of
(x) the Revolving Loan Commitment Termination Date and (y) one year from the
date of such extension.

 

All Existing Letters of Credit shall be maintained as Letters of Credit
hereunder.

 

SECTION 2.1.4. Lenders Not Permitted or Required to Make Loans. No Lender shall
be permitted or required to, and the Borrower shall not request that any Lender,
make:

 

(a)           any Term A Loan if, after giving effect thereto, the aggregate
original principal amount of all the Term A Loans:

 

(i)            of all Lenders would exceed the Term A Loan Commitment Amount; or

 

(ii)           of such Lender would exceed such Lender’s Percentage of the Term
A Loan Commitment Amount;

 

(b)           any Revolving Loan or Swing Line Loan if, after giving effect
thereto, the aggregate outstanding principal amount of all the Revolving Loans
and Swing Line Loans

 

(i)            of all the Lenders with Revolving Loan Commitments, together with
the aggregate amount of all Letter of Credit Outstandings, would exceed the
Revolving Loan Commitment Amount; or

 

(ii)           of such Lender with a Revolving Loan Commitment (other than the
Swing Line Lender), together with such Lender’s Percentage of the aggregate
amount of all Letter of Credit Outstandings, would exceed such Lender’s
Percentage of the Revolving Loan Commitment Amount; or

 

32

--------------------------------------------------------------------------------


 

(c)           any Swing Line Loan if after giving effect to the making of such
Swing Line Loan, the outstanding principal amount of all Swing Line Loans would
exceed the then existing Swing Line Loan Commitment Amount.

 

SECTION 2.1.5. Issuer Not Permitted or Required to Issue Letters of Credit. The
Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (a) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (b) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the Revolving Loan Commitment Amount.

 

SECTION 2.1.6. Designated Additional Loans. At any time that no Default has
occurred and is continuing, the Borrower may notify the Administrative Agent
that the Borrower is requesting that, on the terms and subject to the conditions
contained in this Agreement, the Lenders and/or other lenders not then a party
to this Agreement provide up to an aggregate amount of $400,000,000 in
commitments to provide (i) (A) additional Revolving Loan Commitments or (B)
loans to be provided under a new tranche of revolving loans which have terms and
conditions (including interest rate and maturity date), as mutually agreed to by
the Borrower, the Administrative Agent, the Syndication Agent and the Person(s)
providing such new tranche of Loans (in either case, “Designated Additional
Revolving Loan Commitments), (ii) additional Term A Loans (“Designated
Additional Term A Loans”) and/or (iii) loans to be provided under a new tranche
of term loans (“Designated New Term Loans”) which have terms and conditions
(including interest rate and amortization schedule), as mutually agreed to by
the Borrower, the Administrative Agent, the Syndication Agent and the Person(s)
providing such new tranche of Loans. Notwithstanding anything to the contrary
herein, the final maturity date of any new tranche of revolving loans described
in clause (i)(B) above shall be no earlier than the Stated Maturity Date of the
Revolving Loans and the final maturity date of any Designated New Loans shall be
no earlier than the Stated Maturity Date of the Term A Loans. Upon receipt of
any such notice, the Administrative Agent shall use commercially reasonable
efforts to arrange for the Lenders or other Eligible Institutions to provide
such additional commitments; provided that the Administrative Agent will first
offer each of the Lenders that then has a Percentage of the Commitment or Loans
of the type proposed to be obtained a pro rata portion of any such additional
commitment. Nothing contained in this Section 2.1.6 or otherwise in this
Agreement is intended to commit any Lender or any Agent to provide any portion
of any such additional commitments. If and to the extent that any Lenders and/or
other lenders agree, in their sole discretion, to provide any such additional
commitments, (i) in the case of Designated Additional Revolving Loan Commitments
of the type set forth in clause (i)(A) above, the Revolving Loan Commitment
Amount shall be increased by the amount of the additional Revolving Loan
Commitments agreed to be so provided, (ii) subject to compliance with the terms
of Section 5.2 and such other terms and conditions mutually agreed to among the
Borrower, the Administrative Agent, the Syndication Agent and the Lenders
providing any such other commitments, Loans of the type requested by the
Borrower will be made on the date as agreed among such Persons, (iii) the
Percentages of the respective Lenders in respect of the applicable Commitment or
type of Loan shall be proportionally adjusted (provided that the Percentage of
each Lender shall not be increased without the consent of such Lender), (iv) in
the case of Designated Additional Revolving Loan Commitment of the type set
forth in clause (i)(A) above at such time and in such manner as the Borrower and
the Administrative Agent shall agree

 

33

--------------------------------------------------------------------------------


 

(it being understood that the Borrower and the Agents will use commercially
reasonable efforts to avoid the prepayment or assignment of any LIBO Rate Loan
on a day other than the last day of the Interest Period applicable thereto), the
Lenders shall assign and assume outstanding Revolving Loans and participations
in outstanding Letters of Credit so as to cause the amounts of such Revolving
Loans and participations in Letters of Credit held by each Lender to conform to
the respective Percentages of the Revolving Loan Commitment of the Lenders and
(v) the Borrower shall execute and deliver any additional Notes or other
amendments or modifications to this Agreement or any other Loan Document as the
Administrative Agent may reasonably request. Any fees payable in respect of any
commitment provided for in this Section 2.1.6 shall be as agreed to by the
Borrower and the Administrative Agent. Any designation of a commitment hereunder
(i) shall be irrevocable, (ii) shall reduce the amount of commitments that may
be requested under this Section 2.1.6 pro tanto and (iii) shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000.

 

SECTION 2.2. Reduction of the Commitment Amounts. The Commitment Amounts are
subject to reductions from time to time pursuant to this Section 2.2.

 

SECTION 2.2.1. Optional. The Borrower may, from time to time on any Business Day
occurring after the time of the initial Credit Extension hereunder, voluntarily
reduce the Swing Line Loan Commitment Amount, the Letter of Credit Commitment
Amount or the Revolving Loan Commitment Amount; provided, however, that all such
reductions shall require at least three Business Days’ prior notice to the
Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $100,000. Any reduction of the Revolving Loan Commitment Amount
which reduces the Revolving Loan Commitment Amount below the sum of (i) the
Swing Line Loan Commitment Amount and (ii) the Letter of Credit Commitment
Amount shall result in an automatic and corresponding reduction of the Swing
Line Loan Commitment Amount and/or Letter of Credit Commitment Amount (as
directed by the Borrower in a notice to the Administrative Agent delivered
together with the notice of such voluntary reduction in the Revolving Loan
Commitment Amount) to an aggregate amount not in excess of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or the Issuer.

 

SECTION 2.2.2. Mandatory. Following the prepayment in full of the Term Loans,
the Revolving Loan Commitment Amount shall, without any further action,
automatically and permanently be reduced on the date the Term Loans would
otherwise have been required to be prepaid with any Net Disposition Proceeds, in
an amount equal to the amount by which the Term Loans would otherwise be
required to be prepaid if Term Loans had been outstanding. Any reduction of the
Revolving Loan Commitment Amount which reduces the Revolving Loan Commitment
Amount below the sum of (i) the Swing Line Loan Commitment Amount and (ii) the
Letter of Credit Commitment Amount shall result in an automatic and
corresponding reduction of the Swing Line Loan Commitment Amount and/or Letter
of Credit Commitment Amount (as directed by the Borrower in a notice to the
Administrative Agent) to an aggregate amount not in excess of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or the Issuer.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.3. Borrowing Procedures and Funding Maintenance. Loans shall be made
by the Lenders in accordance with this Section.

 

SECTION 2.3.1. Term Loans and Revolving Loans. By delivering a Borrowing Request
to the Administrative Agent on or before 12:00 noon, New York time, on a
Business Day, the Borrower may from time to time irrevocably request, on not
less than one (in the case of Base Rate Loans) and three (in the case of LIBO
Rate Loans) nor more than (in each case) five Business Days’ notice, that a
Borrowing be made, in the case of LIBO Rate Loans, in a minimum amount of
$2,000,000, and an integral multiple of $500,000, and in the case of Base Rate
Loans, in a minimum amount of $500,000 and an integral multiple thereof or, in
either case, in the unused amount of the applicable Commitment. On the terms and
subject to the conditions of this Agreement, each Borrowing shall be comprised
of the type of Loans, and shall be made on the Business Day, specified in such
Borrowing Request. On or before 11:00 a.m., New York time, on such Business Day
each Lender shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Borrower by wire transfer to the accounts the Borrower shall have specified
in its Borrowing Request. No Lender’s obligation to make any Loan shall be
affected by any other Lender’s failure to make any Loan.

 

SECTION 2.3.2. Swing Line Loans.

 

(a)           By telephonic notice, promptly followed (within three Business
Days) by the delivery of a confirming Borrowing Request, to the Swing Line
Lender on or before 11:00 a.m., New York time, on a Business Day, the Borrower
may from time to time irrevocably request that Swing Line Loans be made by the
Swing Line Lender in an aggregate minimum principal amount of $200,000 and an
integral multiple of $100,000. Each request by the Borrower for a Swing Line
Loan shall constitute a representation and warranty by the Borrower that on the
date of such request and (if different) the date of the making of the Swing Line
Loan, both immediately before and after giving effect to such Swing Line Loan
and the application of the proceeds thereof, the statements made in Section
5.2.1 are true and correct. All Swing Line Loans shall be made as Base Rate
Loans and shall not be entitled to be converted into LIBO Rate Loans. The
proceeds of each Swing Line Loan shall be made available by the Swing Line
Lender, by its close of business on the Business Day telephonic notice is
received by it as provided in the preceding sentences, to the Borrower by wire
transfer to the accounts the Borrower shall have specified in its notice
therefor.

 

(b)           If (i) any Swing Line Loan shall be outstanding for more than four
full Business Days or (ii) after giving effect to any request for a Swing Line
Loan or a Revolving Loan the aggregate principal amount of Revolving Loans and
Swing Line Loans outstanding to the Swing Line Lender, together with the Swing
Line Lender’s Percentage of all Letter of Credit Outstandings, would exceed the
Swing Line Lender’s Percentage of the Revolving Loan Commitment Amount, the
Swing Line Lender, at any time in its sole and absolute discretion may request
each Lender that has a Revolving Loan Commitment, and each such Lender,
including the Swing Line Lender hereby

 

35

--------------------------------------------------------------------------------


 

agrees, to make a Revolving Loan (which shall always be initially funded as a
Base Rate Loan) in an amount equal to such Lender’s Percentage of the amount of
the Swing Line Loans (“Refunded Swing Line Loans”) outstanding on the date such
notice is given. On or before 11:00 a.m. (New York time) on the first Business
Day following receipt by each Lender of a request to make Revolving Loans as
provided in the preceding sentence, each such Lender (other than the Swing Line
Lender) shall deposit in an account specified by the Administrative Agent to the
Lenders from time to time the amount so requested in same day funds, whereupon
such funds shall be immediately delivered to the Swing Line Lender (and not the
Borrower) and applied to repay the Refunded Swing Line Loans. On the day such
Revolving Loans are made, the Swing Line Lender’s Percentage of the Refunded
Swing Line Loans shall be deemed to be paid. Upon the making of any Revolving
Loan pursuant to this clause, the amount so funded shall become due under such
Lender’s Revolving Note and shall no longer be owed under the Swing Line Note.
Each Lender’s obligation to make the Revolving Loans referred to in this clause
shall be absolute and unconditional and shall not be affected by any
circumstance, including, (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of the Borrower or any other Obligor, subsequent to the date of
the making of a Swing Line Loan; (iv) the acceleration or maturity of any Loans
or the termination of the Revolving Loan Commitment after the making of any
Swing Line Loan; (v) any breach of this Agreement by the Borrower, any other
Obligor or any other Lender; or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(c)           In the event that (i) the Borrower or any Subsidiary is subject to
any bankruptcy or insolvency proceedings as provided in Section 9.1.9 or
(ii) the Swing Line Lender otherwise requests, each Lender with a Revolving Loan
Commitment shall acquire without recourse or warranty an undivided participation
interest equal to such Lender’s Percentage of any Swing Line Loan otherwise
required to be repaid by such Lender pursuant to the preceding clause by paying
to the Swing Line Lender on the date on which such Lender would otherwise have
been required to make a Revolving Loan in respect of such Swing Line Loan
pursuant to the preceding clause, in same day funds, an amount equal to such
Lender’s Percentage of such Swing Line Loan, and no Revolving Loans shall be
made by such Lender pursuant to the preceding clause. From and after the date on
which any Lender purchases an undivided participation interest in a Swing Line
Loan pursuant to this clause, the Swing Line Lender shall distribute to such
Lender (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participation interest is outstanding
and funded) its ratable amount of all payments of principal and interest in
respect of such Swing Line Loan in like funds as received; provided, however,
that in the event such payment received by the Swing Line Lender is required to
be returned to the Borrower, such Lender shall return to the Swing Line Lender
the portion of any amounts which such Lender had received from the Swing Line
Lender in like funds.

 

(d)           Notwithstanding anything herein to the contrary, the Swing Line
Lender shall not be obligated to make any Swing Line Loans if it has elected
after the occurrence

 

36

--------------------------------------------------------------------------------


 

of a Default not to make Swing Line Loans and has notified the Borrower in
writing or by telephone of such election. The Swing Line Lender shall promptly
give notice to the Lenders of such election not to make Swing Line Loans.

 

SECTION 2.4. Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 12:00
noon, New York time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than one (in the case of a conversion of LIBO
Rate Loans to Base Rate Loans) and three (in the case of a continuation of LIBO
Rate Loans or a conversion of Base Rate Loans into LIBO Rate Loans) nor more
than (in each case) five Business Days’ notice that all, or any portion in an
aggregate minimum amount of $2,000,000 and an integral multiple of $500,000, in
the case of the continuation of, or conversion into, LIBO Rate Loans, or an
aggregate minimum amount of $500,000 and an integral multiple thereof, in the
case of the conversion into Base Rate Loans (other than Swing Line Loans as
provided in clause (a) of Section 2.3.2) be, in the case of Base Rate Loans,
converted into LIBO Rate Loans or, in the case of LIBO Rate Loans, be converted
into a Base Rate Loan or continued as a LIBO Rate Loan (in the absence of
delivery of a Continuation/Conversion Notice with respect to any LIBO Rate Loan
at least three Business Days before the last day of the then current Interest
Period with respect thereto, such LIBO Rate Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided, however, that (x) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of the relevant Lenders, and (y) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into, LIBO
Rate Loans when any Default has occurred and is continuing.

 

SECTION 2.5. Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan, so long as such action
does not result in increased costs to the Borrower; provided, however, that such
LIBO Rate Loan shall nonetheless be deemed to have been made and to be held by
such Lender, and the obligation of the Borrower to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility; and provided further, however, that
such Lender shall cause such foreign branch, Affiliate or international banking
facility to comply with the applicable provisions of clause (b) of Section 4.6
with respect to such LIBO Rate Loan. In addition, the Borrower hereby consents
and agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing U.S. Dollar deposits in its
LIBOR Office’s interbank eurodollar market.

 

SECTION 2.6. Issuance Procedures. By delivering to the Administrative Agent an
Issuance Request on or before 12:00 noon, New York time, on a Business Day, the
Borrower may, from time to time irrevocably request, on not less than three nor
more than ten Business Days’ notice (or such shorter notice as may be acceptable
to the Issuer), in the case of an initial issuance of a Letter of Credit, and
not less than three nor more than ten Business Days’ notice (unless a shorter
notice period is acceptable to the Issuer) prior to the then existing Stated
Expiry Date of a Letter of Credit, in the case of a request for the extension of
the Stated Expiry Date of a Letter of Credit, that the Issuer issue, or extend
the Stated Expiry Date of, as the case may be, an

 

37

--------------------------------------------------------------------------------


 

irrevocable Letter of Credit for the Borrower’s account or for the account of
any wholly-owned U.S. Subsidiary of the Borrower that is a party to the
Subsidiary Guaranty and the WWI Security Agreement and whose outstanding Capital
Securities is pledged to the Administrative Agent for the benefit of the Lenders
pursuant to the WWI Pledge Agreement, in such form as may be requested by the
Borrower and approved by the Issuer, solely for the purposes described in
Section 7.1.9. Notwithstanding anything to the contrary contained herein or in
any separate application for any Letter of Credit, the Borrower hereby
acknowledges and agrees that it shall be obligated to reimburse the Issuer upon
each Disbursement of a Letter of Credit, and it shall be deemed to be the
obligor for purposes of each such Letter of Credit issued hereunder (whether the
account party on such Letter of Credit is the Borrower or a Subsidiary of the
Borrower). Upon receipt of an Issuance Request, the Administrative Agent shall
promptly notify the Issuer and each Lender thereof. Each Letter of Credit shall
by its terms be stated to expire on a date (its “Stated Expiry Date”) no later
than the earlier to occur of (i) the Revolving Loan Commitment Termination Date
or (ii) one year from the date of its issuance. The Issuer will make available
to the beneficiary thereof the original of each Letter of Credit which it issues
hereunder.

 

SECTION 2.6.1. Other Lenders’ Participation. Upon the issuance of each Letter of
Credit issued by the Issuer pursuant hereto (or the continuation of an Existing
Letter of Credit hereunder), and without further action, each Lender (other than
the Issuer) that has a Revolving Loan Commitment shall be deemed to have
irrevocably purchased from the Issuer, to the extent of its Percentage to make
Revolving Loans, and the Issuer shall be deemed to have irrevocably granted and
sold to such Lender a participation interest in such Letter of Credit (including
the Contingent Liability and any Reimbursement Obligation and all rights with
respect thereto), and such Lender shall, to the extent of its Revolving Loan
Commitment Percentage, be responsible for reimbursing promptly (and in any event
within one Business Day) the Issuer for Reimbursement Obligations which have not
been reimbursed by the Borrower in accordance with Section 2.6.3. In addition,
such Lender shall, to the extent of its Percentage to make Revolving Loans, be
entitled to receive a ratable portion of the Letter of Credit fees payable
pursuant to Section 3.3.3 with respect to each Letter of Credit and of interest
payable pursuant to Section 3.2 with respect to any Reimbursement Obligation. To
the extent that any Lender has reimbursed the Issuer for a Disbursement as
required by this Section, such Lender shall be entitled to receive its ratable
portion of any amounts subsequently received (from the Borrower or otherwise) in
respect of such Disbursement.

 

SECTION 2.6.2. Disbursements; Conversion to Revolving Loans. The Issuer will
notify the Borrower and the Administrative Agent promptly of the presentment for
payment of any Letter of Credit issued by the Issuer, together with notice of
the date (the “Disbursement Date”) such payment shall be made (each such
payment, a “Disbursement”). Subject to the terms and provisions of such Letter
of Credit and this Agreement, the Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Prior to 12:00 noon, New
York time, on the first Business Day following the Disbursement Date (the
“Disbursement Due Date”), the Borrower will reimburse the Administrative Agent,
for the account of the Issuer, for all amounts which the Issuer has disbursed
under such Letter of Credit, together with interest thereon at the rate per
annum otherwise applicable to Revolving Loans (made as Base Rate Loans) from and
including the Disbursement Date to but excluding the Disbursement Due Date and,
thereafter (unless such Disbursement is converted into a Base Rate Loan on the
Disbursement Due Date), at a rate per annum equal to the rate per annum then in
effect with respect to overdue Revolving

 

38

--------------------------------------------------------------------------------


 

Loans (made as Base Rate Loans) pursuant to Section 3.2.2 for the period from
the Disbursement Due Date through the date of such reimbursement; provided,
however, that, if no Default shall have then occurred and be continuing, unless
the Borrower has notified the Administrative Agent no later than one Business
Day prior to the Disbursement Due Date that it will reimburse the Issuer for the
applicable Disbursement, then the amount of the Disbursement shall be deemed to
be a Revolving Loan constituting a Base Rate Loan and following the giving of
notice thereof by the Administrative Agent to the Lenders, each Lender with a
commitment to make Revolving Loans (other than the Issuer) will deliver to the
Issuer on the Disbursement Due Date immediately available funds in an amount
equal to such Lender’s Percentage of such Revolving Loan. Each conversion of
Disbursement amounts into Revolving Loans shall constitute a representation and
warranty by the Borrower that on the date of the making of such Revolving Loan
all of the statements set forth in Section 5.2.1 are true and correct.

 

SECTION 2.6.3. Reimbursement. The obligation (a “Reimbursement Obligation”) of
the Borrower under Section 2.6.2 to reimburse the Issuer with respect to each
Disbursement (including interest thereon) not converted into a Base Rate Loan
pursuant to Section 2.6.2, and, upon the failure of the Borrower to reimburse
the Issuer and the giving of notice thereof by the Administrative Agent to the
Lenders, each Lender’s (to the extent it has a Revolving Loan Commitment)
obligation under Section 2.6.1 to reimburse the Issuer or fund its Percentage of
any Disbursement converted into a Base Rate Loan, shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or such Lender, as the
case may be, may have or have had against the Issuer or any such Lender,
including any defense based upon the failure of any Disbursement to conform to
the terms of the applicable Letter of Credit (if, in the Issuer’s good faith
opinion, such Disbursement is determined to be appropriate) or any
non-application or misapplication by the beneficiary of the proceeds of such
Letter of Credit; provided, however, that after paying in full its Reimbursement
Obligation hereunder, nothing herein shall adversely affect the right of the
Borrower or such Lender, as the case may be, to commence any proceeding against
the Issuer for any wrongful Disbursement made by the Issuer under a Letter of
Credit as a result of acts or omissions constituting gross negligence or willful
misconduct on the part of the Issuer.

 

SECTION 2.6.4. Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default of the type described in Section 9.1.9 or,
with notice from the Administrative Agent acting at the direction of the
Required Lenders, upon the occurrence and during the continuation of any other
Event of Default,

 

(a)           an amount equal to that portion of all Letter of Credit
Outstandings attributable to the then aggregate amount which is undrawn and
available under all Letters of Credit issued and outstanding shall, without
demand upon or notice to the Borrower or any other Person, be deemed to have
been paid or disbursed by the Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed); and

 

(b)           upon notification by the Administrative Agent to the Borrower of
its obligations under this Section, the Borrower shall be immediately obligated
to reimburse the Issuer for the amount deemed to have been so paid or disbursed
by the Issuer.

 

39

--------------------------------------------------------------------------------


 

Any amounts so payable by the Borrower pursuant to this Section shall be
deposited in cash with the Administrative Agent and held as collateral security
for the Obligations in connection with the Letters of Credit issued by the
Issuer. At such time when the Events of Default giving rise to the deemed
disbursements hereunder shall have been cured or waived, the Administrative
Agent shall return to the Borrower all amounts then on deposit with the
Administrative Agent pursuant to this Section, together with accrued interest at
the Federal Funds Rate, which have not been applied to the satisfaction of such
Obligations.

 

SECTION 2.6.5. Nature of Reimbursement Obligations. The Borrower and, to the
extent set forth in Section 2.6.1, each Lender with a Revolving Loan Commitment,
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuer (except to the extent of its own gross
negligence or willful misconduct) shall not be responsible for:

 

(a)           the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

 

(b)           the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;

 

(c)           failure of the beneficiary to comply fully with conditions
required in order to demand payment under a Letter of Credit;

 

(d)           errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or

 

(e)           any loss or delay in the transmission or otherwise of any document
or draft required in order to make a Disbursement under a Letter of Credit.

 

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender with a Revolving Loan
Commitment hereunder. In furtherance and extension and not in limitation or
derogation of any of the foregoing, any action taken or omitted to be taken by
the Issuer in good faith (and not constituting gross negligence or willful
misconduct) shall be binding upon the Borrower, each Obligor and each such
Lender, and shall not put the Issuer under any resulting liability to the
Borrower, any Obligor or any such Lender, as the case may be.

 

SECTION 2.7. Notes. Each Lender’s Loans under a Commitment for a Loan shall be
evidenced, if such Lender shall request, by a Note payable to the order of such
Lender in a maximum principal amount equal to such Lender’s Percentage of the
original applicable Commitment Amount. All Swing Line Loans made by the Swing
Line Lender shall be evidenced by a Swing Line Note payable to the order of the
Swing Line Lender in a maximum principal amount equal to the Swing Line Loan
Commitment Amount. The Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the

 

40

--------------------------------------------------------------------------------


 

grid attached to such Lender’s Notes (or on any continuation of such grid),
which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal of, and the interest rate and Interest Period applicable
to the Loans evidenced thereby. Such notations shall be conclusive and binding
on the Borrower absent manifest error; provided, however, that the failure of
any Lender to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower or any other Obligor.

 

SECTION 2.8. Registered Notes. (a)  Any Non-U.S. Lender that could become
completely exempt from withholding of any taxes in respect of payment of any
interest due to such Non-U.S. Lender under this Agreement if the Notes held by
such Lender were in registered form for U.S. Federal income tax purposes may
request the Borrower (through the Administrative Agent), and the Borrower agrees
(i) to exchange for any Notes held by such Lender, or (ii) to issue to such
Lender on the date it becomes a Lender, promissory notes(s) registered as
provided in clause (b) of this Section 2.8 (each a Registered Note). Registered
Notes may not be exchanged for Notes that are not Registered Notes.

 

(b)           The Administrative Agent shall enter, in the Register, the name of
the registered owner of the Non-U.S. Lender Obligation(s) evidenced by a
Registered Note.

 

(c)           The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time upon reasonable prior notice.

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1. Repayments and Prepayments; Application.

 

SECTION 3.1.1. Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Loan, as applicable, upon the Stated Maturity
Date therefor. Prior thereto,

 

(a)           the Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any

 

(i)            Loan (other than Swing Line Loans), provided, however, that

 

(A)          any such prepayment of the Term Loans and Designated New Term Loans
shall be made pro rata among such Term Loans and Designated New Term Loans of
the same type and if applicable, having the same Interest Period as all Lenders
that have made such Term Loans or Designated New Term Loans, and any such
prepayment of Revolving Loans shall be made pro rata among the Revolving Loans
of the same type and, if applicable, having the same Interest Period as all
Lenders that have made such Revolving Loans;

 

41

--------------------------------------------------------------------------------


 

(B)           the Borrower shall comply with Section 4.4 in the event that any
LIBO Rate Loan is prepaid on any day other than the last day of the Interest
Period for such Loan;

 

(C)           all such voluntary prepayments shall require at least three but no
more than five Business Days’ prior written notice to the Administrative Agent;
and

 

(D)          all such voluntary partial prepayments shall be, in the case of
LIBO Rate Loans, in an aggregate minimum amount of $2,000,000 and an integral
multiple of $500,000 and, in the case of Base Rate Loans, in an aggregate
minimum amount of $500,000 and an integral multiple thereof; or

 

(ii)           Swing Line Loans, provided that all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before 1:00
p.m., New York time, on the day of such prepayment (such notice to be confirmed
in writing within 24 hours thereafter);

 

(b)           the Borrower shall no later than one Business Day following the
receipt by the Borrower or any of its Subsidiaries of any Net Disposition
Proceeds, deliver to the Administrative Agent a calculation of the amount of
such Net Disposition Proceeds and, subject to the following proviso, make a
mandatory prepayment of the Term Loans in an amount equal to 100% of such Net
Disposition Proceeds, to be applied as set forth in Section 3.1.2; provided,
however, that, at the option of the Borrower and so long as no Default shall
have occurred and be continuing, the Borrower may use or cause the appropriate
Subsidiary to use the Net Disposition Proceeds to purchase assets useful in the
business of the Borrower and its Subsidiaries or to purchase a majority
controlling interest in a Person owning such assets or to increase any such
controlling interest already maintained by it; provided, that if such Net
Disposition Proceeds arise from or are related to a Disposition of assets of a
Guarantor then any such reinvestment must either be made by or in a Guarantor or
a Person which upon the making of such reinvestment becomes a Guarantor (with
such assets or interests collectively referred to as “Qualified Assets”), in
each case, within 365 days after the consummation (and with the Net Disposition
Proceeds) of such Disposition, and in the event the Borrower elects to exercise
its right to purchase Qualified Assets with the Net Disposition Proceeds
pursuant to this clause, the Borrower shall deliver a certificate of an
Authorized Officer of the Borrower to the Administrative Agent within 30 days
following the receipt of Net Disposition Proceeds setting forth the amount of
the Net Disposition Proceeds which the Borrower expects to use to purchase
Qualified Assets during such 365 day period; provided further, that the Borrower
and its Subsidiaries shall only be permitted to reinvest Net Disposition
Proceeds in Qualified Assets to the extent permitted by Section 7.2.5 over the
term of this Agreement. If and to the extent that the Borrower has elected to
reinvest Net Disposition Proceeds as permitted above, then on the date which is
365 days (in the case of clause (b)(i) below) and 370 days (in the case of
clause (b)(ii) below) after the relevant Disposition, the Borrower shall
(i) deliver a certificate of an Authorized Officer of the Borrower to the
Administrative Agent certifying as to the amount and use of such Net

 

42

--------------------------------------------------------------------------------


 

Disposition Proceeds actually used to purchase Qualified Assets and (ii) deliver
to the Administrative Agent, for application in accordance with this clause and
Section 3.1.2, an amount equal to the remaining unused Net Disposition Proceeds;

 

(c)           the Borrower shall, on each date when any reduction in the
Revolving Loan Commitment Amount shall become effective, including pursuant to
Section 2.2, make a mandatory prepayment of Revolving Loans and (if necessary)
Swing Line Loans, and (if necessary) deposit with the Administrative Agent cash
collateral for Letter of Credit Outstandings) in an aggregate amount equal to
the excess, if any, of the aggregate outstanding principal amount of all
Revolving Loans, Swing Line Loans and Letters of Credit Outstanding over the
Revolving Loan Commitment Amount as so reduced;

 

(d)           the Borrower shall, on the Stated Maturity Date and on each
Quarterly Payment Date occurring on or during any period set forth below, make a
scheduled repayment of the aggregate outstanding principal amount, if any, of
all Term A Loans in an amount equal to the amount set forth below opposite the
Stated Maturity Date or such Quarterly Payment Date (as such amounts may have
otherwise been reduced pursuant to this Agreement), as applicable:

 

01/01/07 through (and including)

 

 

 

12/31/07

 

$

4,375,000.00

 

 

 

 

 

01/01/08 through (and including)

 

 

 

12/31/08

 

$

8,750,000.00

 

 

 

 

 

01/01/09 through (and including)

 

 

 

12/31/09

 

$

13,125,000.00

 

 

 

 

 

01/01/10 through (and including)

 

 

 

12/31/10

 

$

17,500,000.00

 

 

 

 

 

1/01/11 through (and including)

 

 

 

Stated Maturity Date for Term A Loans

 

$

87,500,000.00

;

 

provided, that each remaining amortization amount of Term A Loans occurring
after the date of the making of a Designated Additional Term A Loan will be
increased pro rata by the aggregate principal amount of any Designated
Additional Term A Loan based on the percentage of the original principal amount
of Term A Loans payable on such Quarterly Payment Date with any excess due and
payable on the Stated Maturity Date for Term A Loans.

 

(e)           the Borrower shall, immediately upon any acceleration of the
Stated Maturity Date of any Loans or Obligations pursuant to Section 9.2 or
Section 9.3, repay all Loans and provide the Administrative Agent with cash
collateral in an amount equal to the Letter of Credit Outstandings, unless,
pursuant to Section 9.3, only a portion of all Loans and Obligations are so
accelerated (in which case the portion so accelerated shall be so prepaid or
cash collateralized with the Administrative Agent); and

 

43

--------------------------------------------------------------------------------


 

(f)            the Borrower shall pay the principal amount of the Designated New
Term Loans at such times and in such amounts as determined pursuant to Section
2.1.6.

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No prepayment of
principal of any Revolving Loans or Swing Line Loans pursuant to clause (a) of
Section 3.1.1 shall cause a reduction in the Revolving Loan Commitment Amount or
the Swing Line Loan Commitment Amount, as the case may be.

 

SECTION 3.1.2. Application.

 

(a)           Subject to clause (b), each prepayment or repayment of the
principal of the Loans shall be applied, to the extent of such prepayment or
repayment, first, to the principal amount thereof being maintained as Base Rate
Loans or bearing interest with reference to the Base Rate, as the case may be,
and second, to the principal amount thereof being maintained as LIBO Rate Loans
or bearing interest with reference to the LIBO Rate, as the case may be.

 

(b)           Each voluntary prepayment of Term Loans shall be applied at the
direction of the Borrower until all such Term Loans have been paid in full.

 

(c)           Each prepayment of Term Loans made pursuant to clause (b) of
Section 3.1.1 shall be applied pro rata to a mandatory prepayment of the
outstanding principal amount of all Term Loans (with the amount of such
prepayment of the Term Loans being applied to the remaining Term Loan
amortization payments, as the case may be, required pursuant to clauses (d) and
(g) of Section 3.1.1, in each case pro rata in accordance with the amount of
each such remaining amortization payment), until all such Term Loans have been
paid in full.

 

SECTION 3.2. Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.

 

SECTION 3.2.1. Rates. Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that Loans comprising
a Borrowing accrue interest at a rate per annum:

 

(a)           on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin for such Loans; and

 

(b)           on that portion maintained as a LIBO Rate Loan, during each
Interest Period applicable thereto, equal to the sum of the LIBO Rate (Reserve
Adjusted) for such Interest Period plus the Applicable Margin for such Loans.

 

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

 

44

--------------------------------------------------------------------------------


 

SECTION 3.2.2. Post-Maturity Rates. After the date any principal amount of any
Loan shall have become due and payable (whether on the Stated Maturity Date,
upon acceleration or otherwise), or any other monetary Obligation (other than
overdue Reimbursement Obligations which shall bear interest as provided in
Section 2.6.2) of the Borrower shall have become due and payable, the Borrower
shall pay, but only to the extent permitted by law, interest (after as well as
before judgment) on such amounts at a rate per annum equal to:

 

(a)           in the case of any overdue principal amount of Loans, overdue
interest thereon, overdue commitment fees or other overdue amounts owing in
respect of Loans or other obligations (or the related Commitments) under a
particular Tranche, the rate that would otherwise be applicable to Base Rate
Loans under such Tranche pursuant to Section 3.2.1 plus 2%; and

 

(b)           in the case of overdue monetary Obligations (other than as
described in clause (a)), the Alternate Base Rate plus 4%.

 

SECTION 3.2.3. Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

 

(a)           on the Stated Maturity Date therefor;

 

(b)           on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan;

 

(c)           with respect to Base Rate Loans, in arrears on each Quarterly
Payment Date occurring after the date of the initial Borrowing hereunder;

 

(d)           with respect to LIBO Rate Loans, the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
third month anniversary of such Interest Period);

 

(e)           with respect to any Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to clause
(c), on the date of such conversion; and

 

(f)            on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 9.2 or Section 9.3, immediately upon such
acceleration.

 

Interest accrued on Loans, Reimbursement Obligations or other monetary
Obligations arising under this Agreement or any other Loan Document after the
date such amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.3. Fees. The Borrower agrees to pay the fees set forth in this Section
3.3. All such fees shall be non-refundable.

 

SECTION 3.3.1. Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender that has a Revolving Loan Commitment, for
the period

 

45

--------------------------------------------------------------------------------


 

(including any portion thereof when any of the Lender’s Commitments are
suspended by reason of the Borrower’s inability to satisfy any condition of
Article V) commencing on the Effective Date and continuing through the Revolving
Loan Commitment Termination Date, a commitment fee at a rate per annum equal to
the Applicable Commitment Fee Margin, in each case on such Lender’s Percentage
of the sum of the average daily unused portion of the applicable Revolving Loan
Commitment Amount (net of Letter of Credit Outstandings). The commitment fees
shall be payable by the Borrower in arrears on each Quarterly Payment Date, and
on the Revolving Loan Commitment Termination Date. The making of Swing Line
Loans by the Swing Line Lender shall constitute the usage of the Revolving Loan
Commitment with respect to the Swing Line Lender only and the commitment fees to
be paid by the Borrower to the Lenders (other than the Swing Line Lender) shall
be calculated and paid accordingly.

 

SECTION 3.3.2. Fees. The Borrower agrees to pay to the applicable Person, for
its own account, the non-refundable fees in the amounts and on the dates set
forth in the applicable Fee Letter.

 

SECTION 3.3.3. Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the Issuer and each other
Lender that has a Revolving Loan Commitment, a Letter of Credit fee in an amount
equal to the Applicable Margin per annum for Revolving Loans that are maintained
as LIBO Rate Loans, multiplied by the aggregate Stated Amount of all outstanding
Letters of Credit, such fees being payable quarterly in arrears on each
Quarterly Payment Date. The Borrower further agrees to pay to the Issuer for its
own account an issuance fee in an amount as agreed to by the Borrower and the
Issuer.

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1. LIBO Rate Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Lenders, be
conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority asserts that it is unlawful, for such Lender to
make, continue or maintain any Loan as, or to convert any Loan into, a LIBO Rate
Loan, the obligations of such Lender to make, continue, maintain or convert any
Loans as LIBO Rate Loans shall, upon such determination, forthwith be suspended
until such Lender shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist (with the date of such notice being the
“Reinstatement Date”), and (i) all LIBO Rate Loans previously made by such
Lender shall automatically convert into Base Rate Loans at the end of the then
current Interest Periods with respect thereto or sooner, if required by such law
or assertion and (ii) all Loans thereafter made by such Lender and outstanding
prior to the Reinstatement Date shall be made as Base Rate Loans, with interest
thereon being payable on the same date that interest is payable with respect to
corresponding Borrowing of LIBO Rate Loans made by Lenders not so affected.

 

46

--------------------------------------------------------------------------------


 

SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that

 

(a)           U.S. Dollar deposits in the relevant amount and for the relevant
Interest Period are not available to the Administrative Agent in its relevant
market; or

 

(b)           by reason of circumstances affecting the Administrative Agent’s
relevant market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans,

 

then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc. The Borrower agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Loans as, or of converting (or of its obligation to convert) any
Loans into, LIBO Rate Loans (excluding any amounts, whether or not constituting
taxes, referred to in Section 4.6) arising after the date of any change in, or
the introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other Governmental Authority that results in such increase in cost or
reduction in amounts receivable, except for such changes with respect to
increased capital costs and taxes which are governed by Sections 4.5 and 4.6,
respectively. Such Lender shall promptly notify the Administrative Agent and the
Borrower in writing of the occurrence of any such event, such notice to state,
in reasonable detail, the reasons therefor and the additional amount required
fully to compensate such Lender for such increased cost or reduced amount. Such
additional amounts shall be payable by the Borrower directly to such Lender
within five days of its receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on the Borrower.

 

SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan)
as a result of

 

(a)           any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise;

 

(b)           any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor; or

 

(c)           any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/Conversion Notice therefor,

 

47

--------------------------------------------------------------------------------


 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding on the
Borrower.

 

SECTION 4.5. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
Governmental Authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Person controlling such Lender,
and such Lender determines (in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of its
Commitments, participation in Letters of Credit or the Loans made or continued
by such Lender is reduced to a level below that which such Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. A statement of such
Lender as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrower. In determining such amount, such Lender
may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.

 

SECTION 4.6. Taxes. The Borrower covenants and agrees as follows with respect to
taxes:

 

(a)           Unless required by law, any and all payments made by the Borrower
under this Agreement and each other Loan Document shall be made without setoff,
counterclaim or other defense, and free and clear of, and without deduction or
withholding for or on account of, any taxes. In the event that any taxes are
required by law to be deducted or withheld from any payment required to be made
by the Borrower to or on behalf of any Secured Party under any Loan Document,
then:

 

(i)            subject to clause (f) below, if such taxes are Non-Excluded
Taxes, the Borrower shall together with such payment pay an additional amount so
that each Secured Party receives free and clear of any Non-Excluded Taxes, the
full amount which it would have received if no such deduction or withholding of
such Non-Excluded Taxes had been required; and

 

(ii)           the Borrower shall pay to the relevant Governmental Authority
imposing such taxes the full amount of the deduction or withholding made by it.

 

(b)           In addition, the Borrower shall pay any and all Other Taxes
imposed to the relevant Governmental Authority imposing such Other Taxes in
accordance with applicable law.

 

48

--------------------------------------------------------------------------------


 

(c)           As promptly as practicable after the payment of any taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
Borrower shall furnish to the Administrative Agent a copy of an official receipt
(or a certified copy thereof), evidencing the payment of such taxes or Other
Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.

 

(d)           Subject to clause (f) below, the Borrower shall indemnify each
Secured Party for any Non-Excluded Taxes and Other Taxes levied, imposed or
assessed on (and whether or not paid directly by) such Secured Party that have
not been paid previously by the Borrower (whether or not such Non-Excluded Taxes
or Other Taxes are correctly or legally asserted by the relevant Governmental
Authority). Promptly upon having knowledge that any such Non-Excluded Taxes or
Other Taxes have been levied, imposed or assessed, and promptly upon notice
thereof by any Secured Party, the Borrower shall pay such Non-Excluded Taxes or
Other Taxes directly to the relevant Governmental Authority (provided, however,
that no Secured Party shall be under any obligation to provide any such notice
to the Borrower). In addition, provided that the Borrower has been notified
promptly by a relevant Secured Party which has determined in its sole discretion
that a Non-Excluded Tax or Other Tax has been levied, imposed or assessed
against such Secured Party, the Borrower shall indemnify each Secured Party for
any incremental taxes that may become payable by such Secured Party as a result
of any failure of the Borrower to pay any taxes when due to the appropriate
Governmental Authority or to deliver to the Administrative Agent, pursuant to
clause (c) above, documentation evidencing the payment of taxes or Other Taxes.
With respect to indemnification for Non-Excluded Taxes and Other Taxes actually
paid by any Secured Party or the indemnification provided in the immediately
preceding sentence, such indemnification shall be made within 30 days after the
date such Secured Party makes written demand therefor. The Borrower acknowledges
that any payment made to any Secured Party or to any Governmental Authority in
respect of the indemnification obligations of the Borrower provided in this
clause shall constitute a payment in respect of which the provisions of clause
(a) above and this clause shall apply.

 

(e)           Each Non-U.S. Lender, on or prior to the date on which such
Non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only for so
long as such Non-U.S. Lender is legally entitled to do so), shall deliver to the
Borrower and the Administrative Agent either

 

(i)            two duly completed copies of either (x) Internal Revenue Service
Form W-8BEN or (y) Internal Revenue Service Form W-8EC1, or in either case an
applicable successor form, establishing, in either case, a complete exemption
from United States federal withholding taxes; or

 

(ii)           in the case of a Non-U.S. Lender that is not legally entitled to
deliver either form listed in clause (e)(i)(x) above, (x) a certificate of a
duly authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of

 

49

--------------------------------------------------------------------------------


 

Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”) and (y)
two duly completed copies of Internal Revenue Service Form W-8 or applicable
successor form.

 

(f)            The Borrower shall not be obligated to gross up any payments to
any Lender pursuant to clause (a) above, or to indemnify any Lender pursuant to
clause (d) above, in respect of United States federal withholding taxes to the
extent imposed as a result of (i) the failure of such Lender to deliver to the
Borrower the form or forms and/or an Exemption Certificate, as applicable to
such Lender, pursuant to clause (e), (ii) such form or forms and/or Exemption
Certificate not establishing a complete exemption from U.S. federal withholding
tax or the information or certifications made therein by the Lender being untrue
or inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that a Borrower shall be obligated to gross up any payments to any such Lender
pursuant to clause (a) above, and to indemnify any such Lender pursuant to
clause (d) above, in respect of United States federal withholding taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or Exemption Certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the date hereof, which change rendered such Lender no longer
legally entitled to deliver such form or forms or Exemption Certificate or
otherwise ineligible for a complete exemption from U.S. federal withholding tax,
or rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of the
Borrower or (iii) the obligation to gross up payments to any such Lender
pursuant to clause (a) above or to indemnify any such Lender pursuant to
clause (d) is with respect to an Assignee Lender that becomes an Assignee Lender
as a result of an assignment made at the request of the Borrower.

 

(g)           If a Secured Party determines in its sole discretion that it has
received a refund in respect of Non-Excluded Taxes that were paid by the
Borrower, it shall pay the amount of such refund, together with any other
amounts paid by the Borrower in connection with such refunded Non-Excluded
Taxes, to the Borrower, net of any out-of-pocket expenses incurred by such
Secured Party in obtaining such refund, provided, however, that the Borrower
agrees to promptly return the amount of such refund to such Secured Party to the
extent that such Secured Party is required to repay such refund to the IRS or
any other tax authority. Nothing in this Section shall require any Lender to
disclose its tax preparation information.

 

SECTION 4.7. Payments, Computations, etc. Unless otherwise expressly provided,
all payments by or on behalf of the Borrower pursuant to this Agreement, the
Notes, each Letter of Credit or any other Loan Document shall be made by the
Borrower to the Administrative Agent

 

50

--------------------------------------------------------------------------------


 

for the pro rata account of the Lenders entitled to receive such payment. All
such payments required to be made to the Administrative Agent shall be made,
without setoff, deduction or counterclaim, not later than 12:00 noon, New York
time, on the date due, in same day or immediately available funds, to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender. All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365
days or, if appropriate, 366 days). Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (c) of the definition of the term
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.

 

SECTION 4.8. Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan or Reimbursement Obligation (other than
pursuant to the terms of Sections 4.3, 4.4 and 4.5) in excess of its pro rata
share of payments then or therewith obtained by all Lenders entitled thereto,
such Lender shall purchase from the other Lenders such participation in Credit
Extensions made by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such recovery together with an amount equal to such selling Lender’s
ratable share (according to the proportion of

 

(a)           the amount of such selling Lender’s required repayment to the
purchasing Lender

 

to

 

(b)           the total amount so recovered from the purchasing Lender)

 

of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

 

51

--------------------------------------------------------------------------------


 

SECTION 4.9. Setoff. Each Lender shall, upon the occurrence of any Default
described in clauses (a) through (d) of Section 9.1.9 or, with the consent of
the Required Lenders, upon the occurrence of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations owing to it
(whether or not then due), and (as security for such Obligations) the Borrower
hereby grants to each Lender a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with or otherwise held by such Lender; provided, however,
that any such appropriation and application shall be subject to the provisions
of Section 4.8. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff under applicable law or otherwise) which such Lender may have.

 

SECTION 4.10. Mitigation. Each Lender agrees that if it makes any demand for
payment under Sections 4.3, 4.4, 4.5, or 4.6, or if any adoption or change of
the type described in Section 4.1 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different lending office if
the making of such a designation would reduce or obviate the need for the
Borrower to make payments under Sections 4.3, 4.4, 4.5, or 4.6, or would
eliminate or reduce the effect of any adoption or change described in
Section 4.1.

 

SECTION 4.11. Replacement of Lenders. If any Lender (an “Affected Lender”) (a)
fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or other Loan Document that requires the consent
of a greater percentage of the Lenders than the Required Lenders and such
election, consent, amendment, waiver or other modification is otherwise
consented to by the Required Lenders, (b) makes a demand upon the Borrower for
(or if the Borrower is otherwise required to pay) amounts pursuant to Section
4.3, 4.5 or 4.6 (and the payment of such amounts are, and are likely to continue
to be, more onerous in the reasonable judgment of the Borrower than with respect
to the other Lenders) or (c) gives notice pursuant to Section 4.1 requiring a
conversion of such Affected Lender’s LIBO Rate Loans to Base Rate Loans or
suspending such Lender’s obligation to make Loans as, or to convert Loans into,
LIBO Rate Loans, the Borrower may, within 30 days of the failure to consent or
receipt by the Borrower of such demand or notice, as the case may be, give
notice (a “Replacement Notice”) in writing to the Administrative Agent and such
Affected Lender of its intention to replace such Affected Lender with a
financial institution or other Person (a “Substitute Lender”) designated in such
Replacement Notice; provided that no Replacement Notice may be given by the
Borrower if (i) such replacement conflicts with any applicable law or
regulation, (ii) if applicable, such Lender consents to such election, consent,
amendment, waiver or other modification, or (iii) if applicable, prior to any
such replacement, such Lender shall have taken any necessary action under
Section 4.10 (if applicable) so as to eliminate the continued need for payment
of amounts owing pursuant to Section 4.3, 4.5 or 4.6. If the Administrative
Agent (and, in the case of a proposed assignment of a Revolving Loan Commitment,
each Issuer and the Swing Line Lender) shall, in the exercise of its reasonable
discretion and within 30 days of its receipt of such Replacement Notice, notify
the Borrower and such Affected Lender in writing that the Substitute Lender is
satisfactory to the Administrative Agent (such consent not being required where
the

 

52

--------------------------------------------------------------------------------


 

Substitute Lender is already a Lender or an Affiliate of a Lender) and, in the
case of a proposed assignment of a Revolving Loan Commitment, each Issuer and
the Swing Line Lender (such consent not being required where the Substitute
Lender is already a Lender with a Revolving Loan Commitment) then such Affected
Lender shall, subject to the payment of any amounts due pursuant to Section 4.4,
assign, in accordance with Section 11.11.1, all of its Commitments, Loans, Notes
(if any) and other rights and obligations under this Agreement and all other
Loan Documents (including its rights in Reimbursement Obligations, if
applicable) to such Substitute Lender; provided that (i) such assignment shall
be without recourse, representation or warranty (other than those set forth in
the Lender Assignment Agreement) and shall be on terms and conditions reasonably
satisfactory to such Substitute Lender, (ii) the purchase price paid by such
Substitute Lender shall be in the amount of such Affected Lender’s Loans and its
percentage of outstanding Reimbursement Obligations, together with all accrued
and unpaid interest and fees in respect thereof, plus all other amounts
(including the amounts demanded and unreimbursed under Sections 4.3, 4.5 and
4.6), owing to such Affected Lender hereunder and (iii) the Borrower shall pay
to the Administrative Agent all reasonable out-of-pocket expenses incurred in
connection with such assignment and assumption (including the processing fees
described in Section 11.11.1). Upon the effective date of an assignment
described above, the Substitute Lender shall become a “Lender” for all purposes
under the Loan Documents. Each Lender hereby grants to the Administrative Agent
an irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any assignment
agreement necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 4.11.

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

 

SECTION 5.1. Conditions Precedent to the Effectiveness of this Agreement and
Making of Credit Extensions. The conditions to effectiveness of this Agreement
and the obligations of the Lenders to make Loans under this Agreement shall be
subject to the prior or concurrent satisfaction of each of the conditions set
forth in this Article.

 

SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have received
from the Borrower a certificate, dated the Effective Date, of its Secretary or
Assistant Secretary (or Authorized Officer serving a similar function, in the
case of other than a corporation) as to:

 

(a)           resolutions of the Borrower’s Board of Directors (or other similar
governing body) then in full force and effect authorizing, as applicable, the
execution, delivery and performance of this Agreement, the Notes and each other
Loan Document to be executed by the Borrower; and

 

(b)           the incumbency and signatures of the Borrower’s Authorized
Officers authorized to execute and deliver this Agreement and each other Loan
Document to be executed by the Borrower;

 

53

--------------------------------------------------------------------------------


 

upon which certificate each Lender may conclusively rely until each such Lender
shall have received a further certificate of the Borrower canceling or amending
the prior certificate.

 

SECTION 5.1.2. Effective Date Certificate. The Administrative Agent shall have
received a certificate substantially in the form of Exhibit F hereto, dated the
Effective Date and duly executed and delivered by the chief executive, financial
or accounting (or equivalent) Authorized Officer of the Borrower.

 

SECTION 5.1.3. Delivery of Notes. The Administrative Agent shall have received,
for the account of each Lender that has requested a Note, if any, such Lender’s
Note, duly executed and delivered by an Authorized Officer of the Borrower.

 

SECTION 5.1.4. Affirmation and Consent. The Administrative Agent shall have
received an affirmation and consent, dated as of the Effective Date and duly
executed by an Authorized Officer of each Guarantor, in form and substance
satisfactory to the Administrative Agent.

 

SECTION 5.1.5. Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date and addressed to the Administrative Agent and
all Lenders, from:

 

(a)           Simpson Thacher & Bartlett LLP, special New York counsel to the
Borrower and each other Obligor, in form and substance satisfactory to the
Administrative Agent; and

 

(b)           Hunton & Williams LLP, special Virginia counsel to the Borrower,
in form and substance satisfactory to the Administrative Agent.

 

SECTION 5.1.6. Required Approvals. The Administrative Agent shall be satisfied
that all material governmental and third party approvals necessary or advisable
in connection with the financing contemplated hereby and the continuing
operations of the Borrower and its Subsidiaries have been duly obtained and are
in full force and effect, and that all applicable waiting periods have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the financing
hereof.

 

SECTION 5.1.7. Litigation; Proceedings. The Administrative Agent shall be
satisfied that there does not exist any restraining order, injunction or other
pending or threatened litigation, proceedings or investigations which (i)
contests any aspect of any of the transactions contemplated by any Loan
Documents or (ii) could reasonably be expected to have a material adverse effect
on any of the consolidated business, financial conditions or results of
operations of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 5.2. All Credit Extensions. The obligation of each Lender and the Issuer
to make any Credit Extension (but subject to clauses (b) and (c) of Section
2.3.2) shall be subject to the satisfaction of each of the conditions precedent
set forth in this Section 5.2.

 

54

--------------------------------------------------------------------------------


 

SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:

 

(a)           the representations and warranties set forth in Article VI and in
each other Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

 

(b)           no material adverse development shall have occurred in any
litigation, action, proceeding, labor controversy, arbitration or governmental
investigation disclosed pursuant to Section 6.6;

 

(c)           the sum of (x) the aggregate outstanding principal amount of all
Revolving Loans and Swing Line Loans and (y) all Letter of Credit Outstandings
does not exceed the Revolving Loan Commitment Amount; and

 

(d)           no Default shall have then occurred and be continuing.

 

SECTION 5.2.2. Credit Extension Request. The Administrative Agent shall have
received a Borrowing Request, if Loans (other than Swing Line Loans) are being
requested, or an Issuance Request, if a Letter of Credit is being issued or
extended. Each of the delivery of a Borrowing Request or an Issuance Request and
the acceptance by the Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.

 

SECTION 5.2.3. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Borrower or any of its Subsidiaries or
any other Obligors shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; the Administrative Agent and its counsel
shall have received all information, as the Administrative Agent or its counsel
may reasonably request.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders, the Issuer and the Administrative Agent to enter
into this Agreement, continue the Existing Letters of Credit as Letters of
Credit hereunder, the Existing Revolving Loans as Revolving Loans hereunder and
the Existing Swing Line Loans as Swing Line Loans hereunder and to make Credit
Extensions hereunder, the Borrower represents and warrants unto the
Administrative Agent, the Issuer and each Lender as set forth in this Article
VI.

 

SECTION 6.1. Organization, etc. The Borrower and each of its Subsidiaries (a) is
a corporation validly organized and existing and in good standing under the laws
of the jurisdiction

 

55

--------------------------------------------------------------------------------


 

of its incorporation, is duly qualified to do business and is in good standing
as a foreign corporation in each jurisdiction where the nature of its business
requires such qualification, except to the extent that the failure to qualify
would not reasonably be expected to result in a Material Adverse Effect, and
(b) has full power and authority and holds all requisite governmental licenses,
permits and other approvals to (x) enter into and perform its Obligations under
this Agreement, the Notes and each other Loan Document to which it is a party
and (y) own and hold under lease its property and to conduct its business
substantially as currently conducted by it except, in the case of this
clause (b)(y), where the failure could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement, the Notes and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Obligor of each Loan Document executed or to be
executed by it and the Borrower are within each such Obligor’s corporate powers,
have been duly authorized by all necessary corporate action, and do not

 

(a)           contravene any such Obligor’s Organic Documents;

 

(b)           contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting any such Obligor,
where such contravention, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or

 

(c)           result in, or require the creation or imposition of, any Lien on
any of the Obligor’s properties, except pursuant to the terms of a Loan
Document.

 

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person, is required for the due execution, delivery
or performance by any Obligor of this Agreement, the Notes or any other Loan
Document to which it is a party, except as have been duly obtained or made and
are in full force and effect or those which the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

SECTION 6.4. Validity, etc. This Agreement constitutes, and the Notes and each
other Loan Document executed by any Obligor will, on the due execution and
delivery thereof, constitute, the legal, valid and binding obligations of such
Obligor enforceable in accordance with their respective terms; in each case with
respect to this Section 6.4 subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

56

--------------------------------------------------------------------------------


 

SECTION 6.5. No Material Adverse Change. Since December 31, 2005, there has been
no material adverse change in the financial condition, operations, assets,
business or properties of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 6.6. Litigation, Labor Controversies, etc. There is no pending or, to
the knowledge of the Borrower, threatened litigation, action, proceeding, labor
controversy arbitration or governmental investigation affecting any Obligor, or
any of their respective properties, businesses, assets or revenues, which
(a) could reasonably be expected to result in a Material Adverse Effect, except
as disclosed in Item 6.6 (“Litigation”) of the Disclosure Schedule, or
(b) purports to affect the legality, validity or enforceability of any Sub Debt
Document, this Agreement, the Notes or any other Loan Document.

 

SECTION 6.7. Subsidiaries. The Borrower has no Subsidiaries, except those
Subsidiaries:

 

(a)           which are identified in Item 6.7 (“Existing Subsidiaries”) of the
Disclosure Schedule; or

 

(b)           which are permitted to have been acquired in accordance with
Section 7.2.5 or 7.2.8.

 

SECTION 6.8. Ownership of Properties. The Borrower and each of its Subsidiaries
own good title to all of their properties and assets (other than insignificant
properties and assets), real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens or material claims (including material
infringement claims with respect to patents, trademarks, copyrights and the
like) except as permitted pursuant to Section 7.2.3.

 

SECTION 6.9. Taxes. The Borrower and each of its Subsidiaries has filed all
Federal, State, foreign and other material tax returns and reports required by
law to have been filed by it and has paid all taxes and governmental charges
thereby shown to be owing, except any such taxes or charges which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

 

SECTION 6.10. Pension and Welfare Plans. No Pension Plan has been terminated
that has resulted in a liability to the Borrower of more than $5,000,000, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA in excess of $5,000,000. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
the Borrower of any material liability, fine or penalty other than such
condition, event or transaction which would not reasonably be expected to have a
Material Adverse Effect. Except as disclosed in Item 6.10 (“Employee Benefit
Plans”) of the Disclosure Schedule, since the date of the last financial
statement of the Borrower, the Borrower has not materially increased any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Subtitle B of Title I of ERISA.

 

57

--------------------------------------------------------------------------------


 

SECTION 6.11. Environmental Warranties. Except as set forth in Item 6.11
(“Environmental Matters”) of the Disclosure Schedule or as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)           all facilities and property (including underlying groundwater)
owned or leased by the Borrower or any of its Subsidiaries have been, and
continue to be, owned or leased by the Borrower and its Subsidiaries in
compliance with all Environmental Laws;

 

(b)           there have been no past, and there are no pending or threatened

 

(i)            written claims, complaints, notices or requests for information
received by the Borrower or any of its Subsidiaries with respect to any alleged
violation of any Environmental Law, or

 

(ii)           written complaints, notices or inquiries to the Borrower or any
of its Subsidiaries regarding potential liability under any Environmental Law;

 

(c)           to the best knowledge of the Borrower, there have been no Releases
of Hazardous Materials at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries;

 

(d)           the Borrower and its Subsidiaries have been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters and necessary or desirable for
their businesses;

 

(e)           no property now or previously owned or leased by the Borrower or
any of its Subsidiaries is listed or, to the knowledge of the Borrower or any of
its Subsidiaries, proposed for listing (with respect to owned property only) on
the National Priorities List pursuant to CERCLA, on the CERCLIS or on any
similar state list of sites requiring investigation or clean-up;

 

(f)            to the best knowledge of the Borrower, there are no underground
storage tanks, active or abandoned, including petroleum storage tanks, on or
under any property now or previously owned or leased by the Borrower or any of
its Subsidiaries;

 

(g)           the Borrower and its Subsidiaries have not directly transported or
directly arranged for the transportation of any Hazardous Material to any
location (i) which is listed or to the knowledge of the Borrower or any of its
Subsidiaries, proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar state list, or (ii) which is the
subject of federal, state or local enforcement actions or other investigations;

 

(h)           to the best knowledge of the Borrower, there are no
polychlorinated biphenyls or friable asbestos present in a manner or condition
at any property now or previously owned or leased by the Borrower or any of its
Subsidiaries; and

 

(i)            to the best knowledge of the Borrower, no conditions exist at, on
or under any property now or previously owned or leased by the Borrower or any
of its

 

58

--------------------------------------------------------------------------------


 

Subsidiaries which, with the passage of time, or the giving of notice or both,
would give rise to liability under any Environmental Law.

 

SECTION 6.12. Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

 

SECTION 6.13. Accuracy of Information. All material factual information
concerning the financial condition, operations or prospects of the Borrower and
its Subsidiaries heretofore or contemporaneously furnished by or on behalf of
the Borrower in writing to the Administrative Agent, the Issuer or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated hereby is, and all other such factual information hereafter
furnished by or on behalf of the Borrower to the Administrative Agent, the
Issuer or any Lender will be, true and accurate in every material respect on the
date as of which such information is dated or certified and such information is
not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading.

 

Any term or provision of this Section to the contrary notwithstanding, insofar
as any of the factual information described above includes assumptions,
estimates, projections or opinions, no representation or warranty is made herein
with respect thereto; provided, however, that to the extent any such
assumptions, estimates, projections or opinions are based on factual matters,
the Borrower has reviewed such factual matters and nothing has come to its
attention in the context of such review which would lead it to believe that such
factual matters were not or are not true and correct in all material respects or
that such factual matters omit to state any material fact necessary to make such
assumptions, estimates, projections or opinions not misleading in any material
respect.

 

SECTION 6.14. Seniority of Obligations, etc. The Borrower has the power and
authority to incur Subordinated Debt as provided for under the Sub Debt
Documents applicable thereto and has duly authorized, executed and delivered the
Sub Debt Documents applicable thereto. The Borrower has issued, pursuant to due
authorization, any Subordinated Debt under the applicable Sub Debt Documents,
and such Sub Debt Documents constitute the legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with its
respective terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. The subordination provisions of any Subordinated Debt
contained in the applicable Sub Debt Documents are enforceable against the
holders of such Subordinated Debt by the holder of any “Senior Debt” (or similar
term referring to the Obligations, as applicable) in such Sub Debt Documents,
which has not effectively waived the benefits thereof. All monetary Obligations,
including those to pay principal of and interest (including post-petition
interest, whether or not permitted as a claim) on the Loans and Reimbursement
Obligations, and fees and expenses in connection therewith, constitute “Senior

 

59

--------------------------------------------------------------------------------


 

Debt” (or similar term referring to the Obligations, as applicable) in such Sub
Debt Documents, and all such Obligations are entitled to the benefits of the
subordination created by such Sub Debt Documents. The Borrower acknowledges that
the Administrative Agent and each Lender is entering into this Agreement, and is
extending its Commitments, in reliance upon the subordination provisions of (or
to be contained in) the Sub Debt Documents and this Section.

 

SECTION 6.15. Solvency. The incurrence of the Credit Extensions hereunder, the
incurrence by the Borrower of the Indebtedness represented by the Notes and the
execution and delivery of the Guaranties by the Obligors parties thereto, will
not involve or result in any fraudulent transfer or fraudulent conveyance under
the provisions of Section 548 of the Bankruptcy Code (11 U.S.C. §101 et seq., as
from time to time hereafter amended, and any successor or similar statute) or
any applicable state law respecting fraudulent transfers or fraudulent
conveyances. The Borrower and each of its Subsidiaries is Solvent.

 

ARTICLE VII

COVENANTS

 

SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Administrative
Agent, the Issuer and each Lender that, until all Commitments have terminated,
all Letters of Credit have terminated or expired and all Obligations have been
paid and performed in full, the Borrower will perform its obligations set forth
below.

 

SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish to each Lender, the Issuer and the Administrative Agent copies of the
following financial statements, reports, notices and information:

 

(a)           as soon as available and in any event within 60 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Borrower
(or, if the Borrower is required to file such information on a Form 10-Q with
the Securities and Exchange Commission, promptly following such filing), a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter, together with the related consolidated statement of
earnings and cash flow for such Fiscal Quarter and for the period commencing at
the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter (it being understood that the foregoing requirement may be satisfied by
delivery of the Borrower’s report to the Securities and Exchange Commission on
Form 10-Q), certified by the chief financial Authorized Officer of the Borrower;

 

(b)           as soon as available and in any event within 120 days after the
end of each Fiscal Year of the Borrower (or, if the Borrower is required to file
such information on a Form 10-K with the Securities and Exchange Commission,
promptly following such filing), a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, including therein a
consolidated balance sheet for the Borrower and its Subsidiaries as of the end
of such Fiscal Year, together with the related consolidated statement of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal Year
(it being understood that the foregoing requirement may be satisfied by delivery
of

 

60

--------------------------------------------------------------------------------


 

the Borrower’s report to the Securities and Exchange Commission on Form 10-K),
in each case certified (without any Impermissible Qualification) by
PricewaterhouseCoopers LLP or another “Big Four” firm, together with a
certificate from such accountants to the effect that, in making the examination
necessary for the signing of such annual report by such accountants, they have
not become aware of any Default that has occurred and is continuing, or, if they
have become aware of such Default, describing such Default and the steps, if
any, being taken to cure it;

 

(c)           together with the delivery of the financial information required
pursuant to clauses (a) and (b), a Compliance Certificate, executed by the chief
financial Authorized Officer of the Borrower, showing (in reasonable detail and
with appropriate calculations and computations in all respects satisfactory to
the Administrative Agent) compliance with the financial covenants set forth in
Section 7.2.4;

 

(d)           as soon as possible and in any event within three Business Days
after obtaining knowledge of the occurrence of each Default, a statement of the
chief financial Authorized Officer of the Borrower setting forth details of such
Default and the action which the Borrower has taken and proposes to take with
respect thereto;

 

(e)           as soon as possible and in any event within five Business Days
after (x) the occurrence of any material adverse development with respect to any
litigation, action, proceeding, or labor controversy described in Section 6.6
and the action which the Borrower has taken and proposes to take with respect
thereto or (y) the commencement of any labor controversy, litigation, action,
proceeding of the type described in Section 6.6, notice thereof and of the
action which the Borrower has taken and proposes to take with respect thereto;

 

(f)            promptly after the sending or filing thereof, copies of all
reports and registration statements which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
securities exchange or any foreign equivalent;

 

(g)           as soon as practicable after the chief financial officer or the
chief executive officer of the Borrower or a member of the Borrower’s Controlled
Group becomes aware of (i) formal steps in writing to terminate any Pension Plan
or (ii) the occurrence of any event with respect to a Pension Plan which, in the
case of (i) or (ii), could reasonably be expected to result in a contribution to
such Pension Plan by (or a liability to) the Borrower or a member of the
Borrower’s Controlled Group in excess of $5,000,000, (iii) the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under section 302(f) of ERISA, (iv) the taking of any action with
respect to a Pension Plan which could reasonably be expected to result in the
requirement that the Borrower furnish a bond to the PBGC or such Pension Plan or
(v) any material increase in the contingent liability of the Borrower with
respect to any post-retirement Welfare Plan benefit, notice thereof and copies
of all documentation relating thereto;

 

61

--------------------------------------------------------------------------------


 

(h)           promptly following the delivery or receipt, as the case may be, of
any material written notice or communication pursuant to or in connection with
any Sub Debt Document, a copy of such notice or communication; and

 

(i)            such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
or the Issuer may from time to time reasonably request.

 

SECTION 7.1.2. Compliance with Laws, etc. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include:

 

(a)           the maintenance and preservation of its corporate existence and
qualification as a foreign corporation, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; and

 

(b)           the payment, before the same become delinquent, of all material
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.

 

SECTION 7.1.3. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, maintain, preserve, protect and keep its properties
(other than insignificant properties) in good repair, working order and
condition (ordinary wear and tear excepted), and make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times unless the Borrower determines
in good faith that the continued maintenance of any of its properties is no
longer economically desirable.

 

SECTION 7.1.4. Insurance. The Borrower will, and will cause each of its
Subsidiaries to,

 

(a)           maintain insurance on its property with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as the Borrower and its
Subsidiaries; and

 

(b)           maintain all worker’s compensation, employer’s liability insurance
or similar insurance as may be required under the laws of any state or
jurisdiction in which it may be engaged in business.

 

Without limiting the foregoing, all insurance policies required pursuant to this
Section (other than those with respect to WW.com and its Subsidiaries until the
occurrence of the Trigger Date) shall (i) name the Administrative Agent on
behalf of Secured Parties as mortgagee and/or loss payee (in the case of
property insurance) or additional insured (in the case of liability insurance),
as applicable, and provide that no cancellation or modification of the policies
will be made

 

62

--------------------------------------------------------------------------------


 

without thirty days’ prior written notice to the Administrative Agent and
(ii) be in addition to any requirements to maintain specific types of insurance
contained in the other Loan Documents.

 

SECTION 7.1.5. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect in all material
respects all of its business affairs and transactions and permit the
Administrative Agent, the Issuer and each Lender or any of their respective
representatives, at reasonable times and intervals, and upon reasonable notice,
to visit all of its offices, to discuss its financial matters with its officers
and independent public accountant (and the Borrower hereby authorizes such
independent public accountant to discuss the Borrower’s financial matters with
the Issuer and each Lender or its representatives whether or not any
representative of the Borrower is present) and to examine, and photocopy
extracts from, any of its books or other corporate records.

 

SECTION 7.1.6. Environmental Covenant. The Borrower will, and will cause each of
its Subsidiaries to,

 

(a)           use and operate all of its facilities and properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except where the failure to comply with the terms of this clause could not
reasonably be expected to have a Material Adverse Effect;

 

(b)           promptly notify the Administrative Agent and provide copies of all
written claims, complaints, notices or inquiries relating to the condition of
its facilities and properties or compliance with Environmental Laws which relate
to environmental matters which would have, or would reasonably be expected to
have, a Material Adverse Effect, and promptly cure and have dismissed with
prejudice any material actions and proceedings relating to compliance with
Environmental Laws, except to the extent being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on their books; and

 

(c)           provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.1.6.

 

SECTION 7.1.7. Future Subsidiaries.

 

(a)           Upon any Person becoming a U.S. Subsidiary of the Borrower (other
than WW.com or its Subsidiaries until the occurrence of the Trigger Date), the
Borrower shall notify the Administrative Agent and shall promptly cause such
Subsidiary to execute and deliver to the Administrative Agent a supplement (in
form and substance satisfactory to the Administrative Agent) to the Subsidiary
Guaranty.

 

(b)           Prior to the occurrence of the Investment Grade Rating Date, upon
any Person becoming a U.S. Subsidiary of the Borrower, or upon the Borrower or
any of its Subsidiaries (other than WW.com or its Subsidiaries until the
occurrence of the Trigger

 

63

--------------------------------------------------------------------------------


 

Date) acquiring additional Capital Securities of any existing Subsidiary, the
Borrower shall notify the Administrative Agent of such acquisition, and

 

(i)            the Borrower shall promptly cause such Subsidiary to execute and
deliver to the Administrative Agent (A) a supplement (in form and substance
satisfactory to the Administrative Agent) to the WWI Security Agreement and
(B) if such Subsidiary owns any real property having a value as determined in
good faith by the Administrative Agent in excess of $2,000,000, a Mortgage,
together with acknowledgment copies of Uniform Commercial Code financing
statements (form UCC-1) delivered by the Subsidiary naming the Subsidiary as the
debtor and the Administrative Agent as the secured party, or other similar
instruments or documents, filed under the Uniform Commercial Code and any other
applicable recording statutes, in the case of real property, of all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the security interest of the Administrative Agent
pursuant to the applicable Security Agreement or a Mortgage, as the case may be;
and

 

(ii)           the Borrower shall promptly deliver, or cause to be delivered, to
the Administrative Agent under a supplement (in form and substance satisfactory
to the Administrative Agent) to the WWI Pledge Agreement, certificates (if any)
representing all of the issued and outstanding shares of Capital Securities of
such Subsidiary (to the extent required to be delivered pursuant to the
applicable Pledge Agreement) owned by the Borrower or any of its Subsidiaries,
as the case may be, along with undated stock powers for such certificates,
executed in blank, or, if any securities subject thereto are uncertificated
securities, confirmation and evidence satisfactory to the Administrative Agent
that appropriate book entries have been made in the relevant books or records of
a financial intermediary or the issuer of such securities, as the case may be,
under applicable law resulting in the perfection of the security interest
granted in favor of the Administrative Agent pursuant to the terms of the
applicable Pledge Agreement; provided, that notwithstanding anything to the
contrary herein or in any Loan Document, in no event shall more than 65% of the
Voting Stock of any Foreign Subsidiary be required to be pledged and in no event
shall any Foreign Subsidiary be required to pledge Capital Securities of its
Subsidiaries (unless in each case such pledge would not result in a materially
adverse tax consequences to the Borrower and its Subsidiaries, taken as a
whole), together, in each case, with such opinions, in form and substance and
from counsel satisfactory to the Administrative Agent, as the Administrative
Agent may reasonably require.

 

(c)           On the Trigger Date the Borrower shall, and shall cause WW.com and
its Subsidiaries to, execute and/or deliver to the Administrative Agent (i) a
supplement (in form and substance satisfactory to the Administrative Agent) to
the Subsidiary Guaranty and (ii) so long as the Investment Grade Rating Date has
not occurred, all of the documents and instruments set forth in the foregoing
clauses (a) and (b) of this Section with respect to WW.com and its Subsidiaries
(to the extent applicable).

 

64

--------------------------------------------------------------------------------


 

SECTION 7.1.8. Future Leased Property and Future Acquisitions of Real Property.

 

(a)           Prior to the Investment Grade Rating Date, prior to entering into
any new lease of real property or renewing any existing lease of real property,
the Borrower shall, and shall cause each of its U.S. Subsidiaries (other than
WW.com or its Subsidiaries until the occurrence of the Trigger Date) to, use its
(and their) best efforts (which shall not require the expenditure of cash or the
making of any material concessions under the relevant lease) to deliver to the
Administrative Agent a Waiver executed by the lessor of any real property that
is to be leased by the Borrower or any such U.S. Subsidiary for a term in excess
of one year in any state which by statute grants such lessor a “landlord’s” (or
similar) Lien which is superior to the Administrative Agent’s, to the extent the
value of any personal property of the Borrower or such U.S. Subsidiary to be
held at such leased property exceeds (or it is anticipated that the value of
such personal property will, at any point in time during the term of such
leasehold term, exceed) $5,000,000.

 

(b)           Prior to the Investment Grade Rating Date, in the event that the
Borrower or any of its U.S. Subsidiaries (other than WW.com or its Subsidiaries
until the occurrence of the Trigger Date) shall acquire any real property having
a value as determined in good faith by the Administrative Agent in excess of
$2,000,000, the Borrower or the applicable Subsidiary shall, promptly after such
acquisition, execute a Mortgage and provide the Administrative Agent with

 

(i)            evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage as may be necessary
or, in the reasonable opinion of the Administrative Agent, desirable effectively
to create a valid, perfected first priority Lien, subject to Liens permitted by
Section 7.2.3, against the properties purported to be covered thereby;

 

(ii)           mortgagee’s title insurance policies in favor of the
Administrative Agent and the Lenders in amounts and in form and substance and
issued by insurers, reasonably satisfactory to the Administrative Agent, with
respect to the property purported to be covered by such Mortgage, insuring that
title to such property is marketable and that the interests created by the
Mortgage constitute valid first Liens thereon free and clear of all defects and
encumbrances other than as approved by the Administrative Agent, and such
policies shall also include a revolving credit endorsement and such other
endorsements as the Administrative Agent shall request and shall be accompanied
by evidence of the payment in full of all premiums thereon; and

 

(iii)          such other approvals, opinions, or documents as the
Administrative Agent may reasonably request.

 

(c)           On the Trigger Date so long as the Investment Grade Rating Date
has not occurred, the Borrower shall, and shall cause WW.com and its
Subsidiaries to, execute and/or deliver to the Administrative Agent the
agreements, instruments, approvals, opinions and other documents, as applicable,
set forth in the foregoing clauses (a) and (b) of this Section (to the extent
applicable).

 

65

--------------------------------------------------------------------------------


 

SECTION 7.1.9. Use of Proceeds, etc. The proceeds of the Credit Extensions shall
be applied by the Borrower as follows:

 

(a)           the proceeds of the Term A Loans and Revolving Loans borrowed on
the Effective Date shall be applied by the Borrower (i) to fund the Current
Refinancing and (ii) to finance the payment of the fees and expenses related to
the Current Refinancing; and

 

(b)           the proceeds of all other Revolving Loans, Swing Line Loans and
any Term Loans incurred pursuant to Section 2.1.6, and the issuance of Letters
of Credit from time to time, shall be used for working capital and general
corporate purposes of the Borrower and its Subsidiaries.

 

SECTION 7.2. Negative Covenants. The Borrower agrees with the Administrative
Agent, the Issuer and each Lender that, until all Commitments have terminated,
all Letters of Credit have terminated or expired and all Obligations have been
paid and performed in full, the Borrower will perform the obligations set forth
in this Section 7.2.

 

SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity, except business
activities of the type in which the Borrower and its Subsidiaries are engaged on
the Effective Date and such activities as may be incidental, similar or related
thereto.

 

SECTION 7.2.2. Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

(a)           Indebtedness in respect of the Credit Extensions and other
Obligations;

 

(b)           [INTENTIONALLY OMITTED];

 

(c)           Indebtedness identified in Item 7.2.2(c) (“Ongoing Indebtedness”)
of the Disclosure Schedule, and any Refinancing Indebtedness;

 

(d)           Indebtedness incurred by the Borrower or any of its Subsidiaries
(i) (x) to any Person providing financing for the acquisition of any assets
permitted to be acquired pursuant to Section 7.2.8 to finance its acquisition of
such assets and (y) in respect of Capitalized Lease Liabilities in an aggregate
amount for clauses (x) and (y) not to exceed $10,000,000 at any time and
(ii) from time to time for general corporate purposes in a maximum aggregate
amount of all Indebtedness incurred pursuant to this clause (ii) not at any time
to exceed $25,000,000 less the then aggregate outstanding Indebtedness of
Subsidiaries which are not Guarantors permitted under clause (f)(iii) below;

 

(e)           Hedging Obligations of the Borrower or any of its Subsidiaries;

 

(f)            intercompany Indebtedness of the Borrower owing to any of its
Subsidiaries or any Subsidiary of the Borrower (other than the Designated
Subsidiary and WW.com and its Subsidiaries until the occurrence of the Trigger
Date) owing to the

 

66

--------------------------------------------------------------------------------


 

Borrower or any other Subsidiary of the Borrower or of the Borrower to any
Subsidiary of the Borrower, which Indebtedness

 

(i)            if between Guarantors shall be evidenced by one or more
promissory notes in form and substance satisfactory to the Administrative Agent
which have been duly executed and delivered to (and endorsed to the order of)
the Administrative Agent in pledge pursuant to a supplement to the applicable
Pledge Agreement;

 

(ii)           if between Guarantors (other than Indebtedness incurred by the
Borrower) shall, except in the case of Indebtedness of the Borrower owing to any
of its Subsidiaries, not be forgiven or otherwise discharged for any
consideration other than payment in cash in the currency in which such
Indebtedness was loaned or advanced unless the Administrative Agent otherwise
consents; and

 

(iii)          owing by Subsidiaries which are not Guarantors to Guarantors
shall not exceed $25,000,000 in the aggregate at any time outstanding;

 

(g)           unsecured Debt of the Borrower, so long as after giving pro forma
effect to the incurrence of such Debt the Borrower can demonstrate compliance
with the covenants set forth in Section 7.2.4;

 

(h)           [reserved];

 

(i)            each Subordinated Guaranty;

 

(j)            (i) guarantees by the Borrower or any Guarantor of any
Indebtedness of the Borrower or any Guarantor and (ii) guarantees by any
Subsidiary that is not a Guarantor of any Indebtedness of any other Subsidiary
that is not a Guarantor and (iii) guarantees by the Borrower or any Guarantor of
any unsecured Indebtedness of any Subsidiary that is not a Guarantor incurred
pursuant to clause (d)(ii) of this Section; provided, that in each case, the
Indebtedness being guaranteed is otherwise permitted by this Section;

 

(k)           Indebtedness incurred or assumed in connection with a Franchise
Acquisition in an amount not to exceed $30,000,000 per Franchise Acquisition;
and

 

(l)            until the occurrence of the Trigger Date, Indebtedness of WW.com
and its Subsidiaries in an amount not to exceed $250,000,000;

 

provided, however, that no Indebtedness otherwise permitted by clause (d), (f)
(as such clause relates to Loans made by the Borrower to its Subsidiaries) or
(g) may be incurred if, after giving effect to the incurrence thereof, any
Default shall have occurred and be continuing.

 

SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

 

67

--------------------------------------------------------------------------------


 

(a)           Liens securing payment of the Obligations, granted pursuant to any
Loan Document;

 

(b)           [INTENTIONALLY OMITTED];

 

(c)           Liens to secure payment of Indebtedness of the type permitted and
described in clause (c) of Section 7.2.2;

 

(d)           Liens granted by the Borrower or any of its Subsidiaries to secure
payment of Indebtedness of the type permitted and described in (x) clause (d)(i)
of Section 7.2.2; provided, that the obligations secured thereby do not exceed
in the aggregate $5,000,000 at any time outstanding and (y) clause (d)(ii) of
Section 7.2.2 owed by Subsidiaries which are not Guarantors to non-Affiliates;
provided that the obligations secured thereby do not exceed $7,500,000 in the
aggregate at any one time outstanding;

 

(e)           Liens for taxes, assessments or other governmental charges or
levies, including Liens pursuant to Section 107(l) of CERCLA or other similar
law, not at the time delinquent or thereafter payable without penalty or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

 

(f)            Liens of carriers, warehousemen, mechanics, repairmen,
materialmen and landlords or other like liens incurred by the Borrower or any of
its Subsidiaries in the ordinary course of business for sums not overdue for a
period of more than 30 days or being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

 

(g)           Liens incurred by the Borrower or any of its Subsidiaries in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, insurance obligations,
leases and contracts (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on surety or appeal bonds;

 

(h)           judgment Liens in existence less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full by a bond or (subject to a customary deductible) by
insurance maintained with responsible insurance companies;

 

(i)            Liens with respect to recorded minor imperfections of title and
easements, rights-of-way, restrictions, reservations, permits, servitudes and
other similar encumbrances on real property and fixtures which do not materially
detract from the value or materially impair the use by the Borrower or any such
Subsidiary in the ordinary course of their business of the property subject
thereto;

 

(j)            leases or subleases granted by the Borrower or any of its
Subsidiaries to any other Person in the ordinary course of business;

 

68

--------------------------------------------------------------------------------


 

(k)           Liens in the nature of trustees’ Liens granted pursuant to any
indenture governing any Indebtedness permitted by Section 7.2.2, in each case in
favor of the trustee under such indenture and securing only obligations to pay
compensation to such trustee, to reimburse its expenses and to indemnify it
under the terms thereof; and

 

(l)            until the occurrence of the Trigger Date, Liens granted by WW.com
or its Subsidiaries to secure payment of Indebtedness of the type permitted and
described in clause (l) of Section 7.2.2; and

 

(m)          until the occurrence of the Trigger Date, Liens on Capital
Securities of WW.com granted by the Borrower to secure payment of Indebtedness
of the type permitted and described in clause (l) of Section 7.2.2.

 

SECTION 7.2.4. Financial Condition.

 

(a)           Net Debt to EBITDA Ratio. The Borrower will not permit the Net
Debt to EBITDA Ratio as of the end of any Fiscal Quarter to be greater than 3.00
to 1.00.

 

(b)           Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the end of any Fiscal Quarter to be less than 3.00 to 1.00.

 

SECTION 7.2.5. Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, make, incur, assume or suffer to exist any Investment in
any other Person, except:

 

(a)           Investments existing on the date hereof and identified in Item
7.2.5(a) (“Ongoing Investments”) of the Disclosure Schedule;

 

(b)           Cash Equivalent Investments;

 

(c)           without duplication, Investments permitted as Indebtedness
pursuant to Section 7.2.2;

 

(d)           without duplication, Investments permitted as Capital
Expenditures;

 

(e)           Investments by the Borrower in any of its Subsidiaries (i) which
have executed Guaranties, or by any such Subsidiary in any of its Subsidiaries
which have executed Guaranties, by way of contributions to capital and (ii)
which have not executed Guaranties in an aggregate amount not to exceed
$30,000,000, or by any such Subsidiary in any of its Subsidiaries, by way of
contributions to capital;

 

(f)            Investments made by the Borrower or any of its Subsidiaries,
solely with proceeds which have been contributed, directly or indirectly, to
such Subsidiary as cash equity from holders of the Borrower’s common stock for
the purpose of making an Investment identified in a notice to the Administrative
Agent on or prior to the date that such capital contribution is made;

 

69

--------------------------------------------------------------------------------


 

(g)           Investments by the Borrower or any of its Subsidiaries to the
extent the consideration received pursuant to clause (b)(i) of Section 7.2.9 is
not all cash;

 

(h)           [reserved];

 

(i)            other Investments made by the Borrower or any of the Guarantors
in an aggregate amount not to exceed $30,000,000;

 

(j)            other Investments made by any Non-Guarantor Subsidiary in another
Non-Guarantor Subsidiary;

 

(k)           other Investments made by the Borrower or any Subsidiary in
Qualified Assets, to the extent permitted under clause (b) of Section 3.1.1;

 

(l)            Investments made by the Borrower in the Designated Subsidiary in
an aggregate amount not to exceed $1,500,000;

 

(m)          Investments permitted under Section 7.2.6;

 

(n)           Investments by the Borrower or any Subsidiary constituting
Permitted Acquisitions; and

 

(o)           until the occurrence of the Trigger Date, other Investments made
by WW.com and its Subsidiaries.

 

provided, however, that

 

(i)            any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements;

 

(ii)           the Investments permitted above shall only be permitted to be
made to the extent not prohibited in whole or in part by the terms of any
Subordinated Debt or Sub Debt Document;

 

(iii)          no Investment otherwise permitted by clause (e), (f), (g) or (i)
shall be permitted to be made if, immediately before or after giving effect
thereto, any Default shall have occurred and be continuing; and

 

(iv)          except as permitted under clause (a) above, no more than
$2,000,000 of Investments may be made in the Designated Subsidiary unless the
Designated Subsidiary shall have taken the actions set forth in Section 7.1.7.

 

SECTION 7.2.6. Restricted Payments, etc. On and at all times after the Effective
Date,

 

(a)           subject to clause (b)(ii), the Borrower will not declare, pay or
make any dividend or distribution (in cash, property or obligations) on any
shares of any class of

 

70

--------------------------------------------------------------------------------


 

Capital Securities (now or hereafter outstanding) of the Borrower or on any
warrants, options or other rights with respect to any shares of any class of
Capital Securities (now or hereafter outstanding) of the Borrower (other than
dividends or distributions payable in its common stock or warrants to purchase
its common stock or splits or reclassifications of its stock into additional or
other shares of its common stock) or apply, or permit any of its Subsidiaries to
apply, any of its funds, property or assets to the purchase, redemption, sinking
fund or other retirement of, or agree or permit any of its Subsidiaries to
purchase or redeem, any shares of any class of Capital Securities (now or
hereafter outstanding) of the Borrower, or warrants, options or other rights
with respect to any shares of any class of Capital Securities (now or hereafter
outstanding) of the Borrower (collectively, “Restricted Payments”); provided,
that:

 

(i)            subject to clause (ii) below, the Borrower may make Restricted
Payments of dividends on the Borrower’s Capital Securities so long as no Default
has occurred and is continuing or would be caused thereby;

 

(ii)           the Borrower may make Restricted Payments of extraordinary
dividends or to repurchase the Borrower’s Capital Securities so long as no
Default has occurred and is continuing or would be caused thereby; provided,
however, if the Investment Grade Rating Date has not occurred, such Restricted
Payments shall not exceed $150,000,000 in the aggregate in any Fiscal Year for
those Fiscal Quarters in such Fiscal Year during which either (a) the Net Debt
to EBITDA Ratio is equal to or greater than 2.50:1 as set forth in the
Compliance Certificate most recently delivered to the Administrative Agent or
(b) the Net Debt to EBITDA Ratio is equal to or greater than 2.50:1 after giving
pro forma effect to such Restricted Payments as of (and including) the
computation date of the Compliance Certificate most recently delivered to the
Administrative Agent; and

 

(iii)          the Borrower may repurchase its stock held by employees
constituting management, in an amount not to exceed $5,000,000 in any Fiscal
Year and an aggregate amount of $20,000,000 (amounts unused in any Fiscal Year
may be used in the immediately succeeding Fiscal Year);

 

(b)           the Borrower will not, and will not permit any of its Subsidiaries
to

 

(i)            make any payment or prepayment of principal of, or interest on,
any Subordinated Debt other than (A) in the case of interest only, on the
stated, scheduled date for such payment of interest set forth in the applicable
Sub Debt Documents or (B) which would not violate the terms of this Agreement or
the subordination provisions of the applicable Sub Debt Documents; or

 

(ii)           redeem, retire, purchase or defease any Subordinated Debt unless
no Default has occurred and is continuing or would result therefrom; and

 

(c)           the Borrower will not, and will not permit any Subsidiary to, make
any deposit for any of the foregoing purposes (except in connection with any
permitted expenditure described in clauses (a) and (b) above).

 

71

--------------------------------------------------------------------------------


 

SECTION 7.2.7. [INTENTIONALLY OMITTED]

 

SECTION 7.2.8. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person (or of any division thereof)
except:

 

(a)           any such Subsidiary may liquidate or dissolve voluntarily into,
and may merge with and into, the Borrower (so long as the Borrower is the
surviving corporation of such combination or merger) or any other Subsidiary,
and the assets or stock of any Subsidiary may be purchased or otherwise acquired
by the Borrower or any other Subsidiary; provided, that notwithstanding the
above, (i) a Subsidiary may only liquidate or dissolve into, or merge with and
into, another Subsidiary of the Borrower if, after giving effect to such
combination or merger, the Borrower continues to own (directly or indirectly),
and the Administrative Agent continues to have pledged to it pursuant to a
supplement to the WWI Pledge Agreement, a percentage of the issued and
outstanding shares of Capital Securities (on a fully diluted basis) of the
Subsidiary surviving such combination or merger that is equal to or in excess of
the percentage of the issued and outstanding shares of Capital Securities (on a
fully diluted basis) of the Subsidiary that does not survive such combination or
merger that was (immediately prior to the combination or merger) owned by the
Borrower or pledged to the Administrative Agent and (ii) if such Subsidiary is a
Guarantor the surviving corporation must be a Guarantor;

 

(b)           so long as no Default has occurred and is continuing or would
occur after giving effect thereto, the Borrower or any of its Subsidiaries may
make Investments permitted under Section 7.2.5 (including any Permitted
Acquisition); and

 

(c)           a Subsidiary may merge with another Person in a transaction
permitted by clause (b) of Section 7.2.9.

 

SECTION 7.2.9. Asset Dispositions, etc. Subject to the definition of Change in
Control, the Borrower will not, and will not permit any of its Subsidiaries to,
Dispose of all or any part of its assets, whether now owned or hereafter
acquired (including accounts receivable and Capital Securities of Subsidiaries)
to any Person, unless

 

(a)           such Disposition is made by the Borrower or any of its
Subsidiaries and is (i) in the ordinary course of its business (and does not
constitute a Disposition of all or a substantial part of the Borrower or such
Subsidiary’s assets) or is of obsolete or worn out property or (ii) permitted by
clause (a) or (b) of Section 7.2.8;

 

(b)           (i) such Disposition (other than of Capital Securities) is made by
the Borrower or any of its Subsidiaries and is for fair market value and the
consideration consists of no less than 75% in cash, (ii) the Net Disposition
Proceeds received from such Disposition, together with the Net Disposition
Proceeds of all other assets sold, transferred, leased, contributed or conveyed
pursuant to this clause (b) since the Effective Date, does not exceed
(individually or in the aggregate) an amount equal to 10% of the assets of the
Borrower and its Subsidiaries (other than WW.com and its Subsidiaries until

 

72

--------------------------------------------------------------------------------


 

the occurrence of the Trigger Date) taken as a whole (calculated at the time
such Disposition is to be made) over the term of this Agreement and (iii) the
Net Disposition Proceeds generated from such Disposition not theretofore
reinvested in Qualified Assets in accordance with clause (b) of Section 3.1.1
(with the amount permitted to be so reinvested in Qualified Assets in any event
not to exceed $7,500,000 over the term of this Agreement) is applied as Net
Disposition Proceeds to prepay the Loans pursuant to the terms of clause (b) of
Section 3.1.1 and Section 3.1.2;

 

(c)           such Disposition is made pursuant to a Local Management Plan; or

 

(d)           until the occurrence of the Trigger Date, Dispositions made by
WW.com and its Subsidiaries.

 

SECTION 7.2.10. Modification of Certain Agreements.

 

(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, consent to any amendment, supplement, amendment and restatement, waiver or
other modification of any of the terms or provisions contained in, or applicable
to, the Recapitalization Agreement or any schedules, exhibits or agreements
related thereto, in each case which would adversely affect the rights or
remedies of the Lenders, or the Borrower’s or any Subsidiary’s ability to
perform hereunder or under any Loan Document.

 

(b)           Except as otherwise permitted pursuant to the terms of this
Agreement, without the prior written consent of the Required Lenders, the
Borrower will not consent to any amendment, supplement or other modification of
any of the terms or provisions contained in, or applicable to, any Subordinated
Debt or any Sub Debt Document (including any Subordinated Guaranty), or make any
payment in order to obtain an amendment thereof or change thereto, if the effect
of such amendment, supplement, modification or change is to (i) increase the
principal amount of, or increase the interest rate on, or add or increase any
fee with respect to such Subordinated Debt or any such Sub Debt Document,
advance any dates upon which payments of principal or interest are due thereon
or change any of the covenants with respect thereto in a manner which is more
restrictive to the Borrower or any of its Subsidiaries or (ii) change any event
of default or condition to an event of default with respect thereto, change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions thereof, or change any collateral therefor (other than
to release such collateral), if (in the case of this clause (b)(ii)), the effect
of such amendment or change, individually or together with all other amendments
or changes made, is to increase the obligations of the obligor thereunder or to
confer any additional rights on the holders of such Subordinated Debt, or any
such Sub Debt Document (or a trustee or other representative on their behalf).

 

SECTION 7.2.11. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of their other Affiliates (other than
any Obligor)

 

73

--------------------------------------------------------------------------------


 

(a)           unless (i) such arrangement or contract is fair and equitable to
the Borrower or such Subsidiary and is an arrangement or contract of the kind
which would be entered into by a prudent Person in the position of the Borrower
or such Subsidiary with a Person which is not one of their Affiliates; and
(ii) if such arrangement or contract involves an amount in excess of
$25,000,000, the terms of such arrangement or contract are set forth in writing
and a majority of directors of the Borrower have determined in good faith that
the criteria set forth in clause (i) are satisfied and have approved such
arrangement or contract as evidenced by appropriate resolutions of the board of
directors of the Borrower or the relevant Subsidiary; or (iii) such arrangement
is set forth on Item 7.2.11 of the Disclosure Schedule; and

 

(b)           except that, so long as no Default or Event of Default has
occurred and is continuing or would be caused thereby, the Borrower and its
Subsidiaries may pay (i) annual management, consulting, monitoring and advisory
fees to The Invus Group, Ltd. in an aggregate total amount in any Fiscal Year
not to exceed the greater of (x) $1,000,000 and (y) 1.0% of EBITDA for the
relevant period, and any related out-of-pocket expenses and (ii) fees to The
Invus Group, Ltd. and its Affiliates in connection with any acquisition or
divestiture transaction entered into by the Borrower or any Subsidiary;
provided, however, that the aggregate amount of fees paid to The Invus Group,
Ltd. and its Affiliates in respect of any acquisition or divestiture transaction
shall not exceed 1% of the total amount of such transaction.

 

SECTION 7.2.12. Negative Pledges, Restrictive Agreements, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, enter into any agreement
(excluding (i) any restrictions existing under the Loan Documents or, in the
case of clauses (a)(i) and (b), any other agreements in effect on the date
hereof, (ii) in the case of clauses (a)(i) and (b), any restrictions with
respect to a Subsidiary imposed pursuant to an agreement which has been entered
into in connection with the sale or disposition of all or substantially all of
the Capital Securities or assets of such Subsidiary pursuant to a transaction
otherwise permitted hereby, (iii) in the case of clause (a), restrictions in
respect of Indebtedness secured by Liens permitted by Section 7.2.3, but only to
the extent such restrictions apply to the assets encumbered thereby, (iv) in the
case of clause (a), restrictions under any Sub Debt Document, (v) any
restrictions existing under any agreement that amends, refinances or replaces
any agreement containing the restrictions referred to in clause (i), (ii) or
(iii) above or (vi) in the case of clauses (a)(i) and (b), any restrictions with
respect to WW.com and its Subsidiaries imposed pursuant to the WW.com Debt
Documents; provided, that the terms and conditions of any such agreement
referred to in clause (i), (ii) or (iii) are not materially less favorable to
the Lenders or materially more restrictive to any Obligor a party thereto than
those under the agreement so amended, refinanced or replaced) prohibiting

 

(a)           the (i) creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired, or (ii) ability of
the Borrower or any other Obligor to amend or otherwise modify this Agreement or
any other Loan Document; or

 

(b)           the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower by way of dividends, advances, repayments of loans
or advances, reimbursements of management and other intercompany charges,
expenses and accruals

 

74

--------------------------------------------------------------------------------


 

or other returns on investments, or any other agreement or arrangement which
restricts the ability of any such Subsidiary to make any payment, directly or
indirectly, to the Borrower.

 

SECTION 7.2.13. Stock of Subsidiaries. The Borrower will not (other than in
connection with a Permitted Acquisition or an Investment), and will not permit
any of its Subsidiaries to issue any Capital Securities (whether for value or
otherwise) to any Person other than the Borrower or another Wholly-owned
Subsidiary of the Borrower except in connection with a Local Management Plan.

 

SECTION 7.2.14. Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement or arrangement with any
other Person providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any of its Subsidiaries to such other Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of the Borrower or any of
its Subsidiaries.

 

SECTION 7.2.15. Fiscal Year. The Borrower will not and will not permit any of
its Subsidiaries to change its Fiscal Year, unless such change brings the Fiscal
Year of such Subsidiary into conformity with the Fiscal Year of the Borrower.

 

SECTION 7.2.16. Designation of Senior Indebtedness. The Borrower will not
designate any Indebtedness (other than Indebtedness hereunder) as “Designated
Senior Indebtedness” (or any analogous term) in any Sub Debt Document.

 

ARTICLE VIII

[INTENTIONALLY OMITTED]

 

ARTICLE IX

EVENTS OF DEFAULT

 

SECTION 9.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 9.1 shall constitute an “Event of
Default”.

 

SECTION 9.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment of any Reimbursement Obligation (including pursuant to
Sections 2.6 and 2.6.2) on the applicable Disbursement Due Date or any deposit
of cash for collateral purposes on the date required pursuant to Section 2.6.4
or any principal of any Loan when due, or any Obligor (including the Borrower)
shall default (and such default shall continue unremedied for a period of three
Business Days) in the payment when due of any interest or commitment fee or of
any other monetary Obligation.

 

SECTION 9.1.2. Breach of Warranty. Any representation or warranty of the
Borrower or any other Obligor made or deemed to be made hereunder or in any
other Loan Document

 

75

--------------------------------------------------------------------------------


 

executed by it or any other writing or certificate furnished by or on behalf of
the Borrower or any other Obligor to the Administrative Agent, the Issuer or any
Lender for the purposes of or in connection with this Agreement or any such
other Loan Document (including any certificates delivered pursuant to Article V)
is or shall be incorrect when made in any material respect.

 

SECTION 9.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of its
obligations under Section 7.1.9 or Section 7.2.

 

SECTION 9.1.4. Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue unremedied for a period of 30 days after notice thereof shall
have been given to the Borrower by the Administrative Agent at the direction of
the Required Lenders.

 

SECTION 9.1.5. Default on Other Indebtedness. A default shall occur (i) in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness, other than Indebtedness
described in Section 9.1.1, of the Borrower or any of its Subsidiaries or any
other Obligor having a principal amount, individually or in the aggregate, in
excess of $1,000,000, or (ii) in the performance or observance of any obligation
or condition with respect to such Indebtedness having a principal amount,
individually or in the aggregate, in excess of $5,000,000 if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity.

 

SECTION 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $1,000,000 (not covered by insurance from a responsible insurance
company that is not denying its liability with respect thereto) shall be
rendered against the Borrower or any of its Subsidiaries or any other Obligor
and remain unpaid and either

 

(a)           enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or

 

(b)           there shall be any period of 60 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

SECTION 9.1.7. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

 

(a)           the termination of any Pension Plan if, as a result of such
termination, the Borrower or any Subsidiary would be required to make a
contribution to such Pension Plan, or would reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $5,000,000; or

 

(b)           a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA in an amount in
excess of $5,000,000.

 

76

--------------------------------------------------------------------------------


 

SECTION 9.1.8. Change in Control. Any Change in Control shall occur.

 

SECTION 9.1.9. Bankruptcy, Insolvency, etc. The Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary or the Designated Subsidiary)
or any other Obligor shall

 

(a)           become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due;

 

(b)           apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for the Borrower or any of
its Subsidiaries or any other Obligor or any property of any thereof, or make a
general assignment for the benefit of creditors;

 

(c)           in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Borrower or any of its Subsidiaries or any other
Obligor or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that the Borrower or each Subsidiary and each other
Obligor hereby expressly authorizes the Administrative Agent, the Issuer and
each Lender to appear in any court conducting any relevant proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents;

 

(d)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of its Subsidiaries or any other
Obligor, and, if any such case or proceeding is not commenced by the Borrower or
such Subsidiary or such other Obligor, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or such other
Obligor or shall result in the entry of an order for relief or shall remain for
60 days undismissed, provided that the Borrower, each Subsidiary and each other
Obligor hereby expressly authorizes the Administrative Agent, the Issuer and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents; or

 

(e)           take any action (corporate or otherwise) authorizing, or in
furtherance of, any of the foregoing.

 

SECTION 9.1.10. Impairment of Security, etc. Any Loan Document, or any Lien
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be in full force and effect or cease to be the legally
valid, binding and enforceable obligation of any Obligor party thereto; the
Borrower or any other Obligor shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability thereof; or
any Lien securing any Obligation shall, in whole or in part, cease to be a
perfected first priority Lien, subject only to those exceptions expressly
permitted by such Loan Document, except to the extent any event referred to
above (a) results from the failure of the Administrative Agent to maintain
possession of certificates representing securities pledged under the WWI Pledge
Agreement or to file continuation statements under the Uniform Commercial Code
of any

 

77

--------------------------------------------------------------------------------


 

applicable jurisdiction or (b) is covered by a lender’s title insurance policy
and the relevant insurer promptly after the occurrence thereof shall have
acknowledged in writing that the same is covered by such title insurance policy.

 

SECTION 9.1.11. Subordinated Debt. The subordination provisions relating to any
Subordinated Debt (the “Subordination Provisions”) shall fail to be enforceable
by the Lenders (which have not effectively waived the benefits thereof) in
accordance with the terms thereof, or the principal or interest on any Loan,
Reimbursement Obligation or other monetary Obligations shall fail to constitute
Senior Debt, or the same (or any other similar term) used to define the monetary
Obligations.

 

SECTION 9.1.12. Redemption. Any holder of any Subordinated Debt shall file an
action seeking the rescission thereof or damages or injunctive relief relating
thereto; or any event shall occur which, under the terms of any agreement or
indenture relating to Subordinated Debt, shall require the Borrower or any of
its Subsidiaries to purchase, redeem or otherwise acquire or offer to purchase,
redeem or otherwise acquire all or any portion of the principal amount of the
Subordinated Debt (other than as provided under Section 7.2.6); or the Borrower
or any of its Subsidiaries shall for any other reason purchase, redeem or
otherwise acquire or offer to purchase, redeem or otherwise acquire, or make any
other payments in respect of the principal amount of any such Subordinated Debt
(other than as provided under Section 7.2.6).

 

SECTION 9.2. Action if Bankruptcy, etc. If any Event of Default described in
clauses (a) through (d) of Section 9.1.9 shall occur with respect to the
Borrower, any Subsidiary or any other Obligor, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 9.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 9.1.9
with respect to the Borrower or any Subsidiary or any other Obligor) shall occur
for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Required Lenders, shall by
notice to the Borrower declare all or any portion of the outstanding principal
amount of the Loans and other Obligations to be due and payable, require the
Borrower to provide cash collateral to be deposited with the Administrative
Agent in an amount equal to the Stated Amount of all issued Letters of Credit
and/or declare the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, the Borrower shall deposit with
the Administrative Agent cash collateral in an amount equal to the Stated Amount
of all issued Letters of Credit and/or, as the case may be, the Commitments
shall terminate.

 

78

--------------------------------------------------------------------------------


 

ARTICLE X

THE AGENTS

 

SECTION 10.1. Actions. Each Lender hereby appoints Scotia Capital as its
Administrative Agent and as a Lead Agent and Book Manager under and for purposes
of this Agreement, the Notes and each other Loan Document. Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under this
Agreement, the Notes, and each other Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto. Each Lender hereby appoints JPM Chase as the Syndication Agent and JPM
as a Lead Agent and Book Manager. Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) each Agent, ratably
in accordance with their respective Term Loans outstanding and Commitments (or,
if no Term Loans or Commitments are at the time outstanding and in effect, then
ratably in accordance with the principal amount of Term Loans and their
respective Commitments as in effect in each case on the date of the termination
of this Agreement), from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Agents in any way relating to or arising out of this Agreement, the Notes and
any other Loan Document, including reasonable attorneys’ fees, and as to which
any Agent is not reimbursed by the Borrower or any other Obligor (and without
limiting the obligation of the Borrower or any other Obligor to do so);
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted solely from an Agent’s gross negligence or willful misconduct.
The Agents shall not be required to take any action hereunder, under the Notes
or under any other Loan Document, or to prosecute or defend any suit in respect
of this Agreement, the Notes or any other Loan Document, unless it is
indemnified hereunder to its satisfaction. If any indemnity in favor of the
Agents shall be or become, in any Agent’s determination, inadequate, any Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given.
Notwithstanding the foregoing, the Lead Arrangers and Book Managers shall have
no duties, obligations or liabilities under any Loan Document.

 

SECTION 10.2. Funding Reliance, etc. Unless the Administrative Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 5:00 p.m.,
New York time, on the day prior to a Borrowing that such Lender will not make
available the amount which would constitute its Percentage of such Borrowing on
the date specified therefor, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent and, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender severally agrees and the
Borrower agrees to repay the Administrative Agent forthwith on demand such
corresponding amount together with

 

79

--------------------------------------------------------------------------------


 

interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid, and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

 

SECTION 10.3. Exculpation. Neither any Agent nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of this Agreement or any other Loan Document, nor for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, nor to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document. Any such inquiry which may be made by any Agent shall not obligate it
to make any further inquiry or to take any action. The Agents shall be entitled
to rely upon advice of counsel concerning legal matters and upon any notice,
consent, certificate, statement or writing which the Agents believe to be
genuine and to have been presented by a proper Person.

 

SECTION 10.4. Successor. The Syndication Agent may resign as such upon one
Business Day’s notice to the Borrower and the Administrative Agent. The
Administrative Agent may resign as such at any time upon at least 30 days prior
notice to the Borrower and all Lenders. If the Administrative Agent at any time
shall resign, the Required Lenders may, with the prior consent of the Borrower
(which consent shall not be unreasonably withheld), appoint another Lender as a
successor Administrative Agent which shall thereupon become the Administrative
Agent hereunder. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be one of the
Lenders or a commercial banking institution organized under the laws of the U.S.
(or any State thereof) or a U.S. branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided, however, that if, such retiring Administrative Agent is unable to find
a commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth in above, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
as provided for above. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall be entitled to receive from the retiring
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this

 

80

--------------------------------------------------------------------------------


 

Agreement. After any retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of

 

(a)           this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement; and

 

(b)           Section 11.3 and Section 11.4 shall continue to inure to its
benefit.

 

SECTION 10.5. Credit Extensions by each Agent. Each Agent shall have the same
rights and powers with respect to (x) the Credit Extensions made by it or any of
its Affiliates, and (y) the Notes held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not an Agent. Each Agent
and its respective Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower, as if such Agent were not an Agent hereunder.

 

SECTION 10.6. Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

 

SECTION 10.7. Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.

 

SECTION 10.8. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent. As to any
matters not expressly provided for by this Agreement or any other Loan Document,
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders. For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Rate Protection Agreement with any Obligor for a determination (which such
Secured Party agrees to provide or cause to be

 

81

--------------------------------------------------------------------------------


 

provided upon request of the Administrative Agent) of the outstanding Secured
Obligations owed to such Secured Party under any Rate Protection Agreement.
Unless it has actual knowledge evidenced by way of written notice from any such
Secured Party and the Borrower to the contrary, the Administrative Agent, in
acting hereunder and under each other Loan Document, shall be entitled to assume
that no Rate Protection Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.

 

SECTION 10.9. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received notice from a Lender or the Borrower specifying such Default
and stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 11.1) take such action with
respect to such Default as shall be directed by the Required Lenders; provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Required Lenders
or all Lenders.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided, however, that no such amendment,
modification or waiver shall:

 

(a)           modify Section 4.8 (as it relates to sharing of payments) or this
Section 11.1, in each case, without the consent of all Lenders;

 

(b)           increase any Lender’s Percentage of any Commitment Amount,
increase the aggregate amount of any Loans to be made by a Lender pursuant to
its Commitments, extend the Revolving Loan Commitment Termination Date of Credit
Extensions made (or participated in) by a Lender or reduce any fees described in
Article III payable to any Lender without the consent of such Lender;

 

(c)           extend the final Stated Maturity Date for any Lender’s Loan, or
reduce the principal amount of or rate of interest on any Lender’s Loan or
extend the date on which scheduled payments of principal, or payments of
interest or fees are payable in respect of any Lender’s Loans, in each case,
without the consent of such Lender (it being understood and agreed, however,
that any vote to rescind any acceleration made pursuant to Section 9.2 and
Section 9.3 of amounts owing with respect to the Loans and other Obligations
shall only require the vote of the Required Lenders);

 

82

--------------------------------------------------------------------------------


 

(d)           reduce the percentage set forth in the definition of “Required
Lenders” or any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

 

(e)           increase the Stated Amount of any Letter of Credit, unless
consented to by the Issuer of such Letter of Credit, or extend the Stated Expiry
Date of any Letter of Credit to a date which is subsequent to the Revolving Loan
Commitment Termination Date, unless consented to by the Issuer of such Letter of
Credit and all Revolving Lenders;

 

(f)            except as otherwise expressly provided in this Agreement or
another Loan Document, release (i) any Guarantor from its obligations under a
Guaranty other than in connection with a Disposition of all or substantially all
of the Capital Securities of such Guarantor in a transaction permitted by
Section 7.2.9 as in effect from time to time or (ii) all or substantially all of
the collateral under the Loan Documents, in either case without the consent of
all Lenders;

 

(g)           change any of the terms of clause (c) of Section 2.1.4 or Section
2.3.2 without the consent of the Swing Line Lender; or

 

(h)           affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), the
Syndication Agent (in its capacity as the Syndication Agent) or any Issuer (in
its capacity as Issuer), unless consented to by the Administrative Agent, the
Syndication Agent or such Issuer, as the case may be.

 

No failure or delay on the part of the Administrative Agent, the Syndication
Agent, any Issuer or any Lender in exercising any power or right under this
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Borrower or any other Obligor in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by the Administrative Agent, the Syndication Agent, any Issuer or
any Lender under this Agreement or any other Loan Document shall, except as may
be otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

SECTION 11.2. Notices. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth on Schedule III hereto or set forth in the
Lender Assignment Agreement or at such other address or facsimile number as may
be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted
(telephonic confirmation in the case of facsimile).

 

83

--------------------------------------------------------------------------------


 

SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of Mayer, Brown, Rowe & Maw LLP,
special New York counsel to the Administrative Agent and of local counsel, if
any, who may be retained by counsel to the Administrative Agent) in connection
with:

 

(a)           the syndication by the Agents of the Loans, the negotiation,
preparation, execution and delivery of this Agreement and of each other Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to this Agreement or any other Loan
Document as may from time to time hereafter be required, whether or not the
transactions contemplated thereby are consummated;

 

(b)           the filing, recording, refiling or rerecording of each Mortgage,
each Pledge Agreement and each Security Agreement and/or any Uniform Commercial
Code financing statements or other instruments relating thereto and all
amendments, supplements and modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of such Mortgage, Pledge
Agreement or Security Agreement; and

 

(c)           the preparation and review of the form of any document or
instrument relevant to this Agreement or any other Loan Document.

 

The Borrower further agrees to pay, and to save each Agent, the Issuer and the
Lenders harmless from all liability for, any stamp or other similar taxes which
may be payable in connection with the execution or delivery of this Agreement,
the Credit Extensions made hereunder, or the issuance of the Notes and Letters
of Credit or any other Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the Issuer and each Lender upon demand for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses) incurred
by the Administrative Agent, the Issuer or such Lender in connection with
(x) the negotiation of any restructuring or “work-out”, whether or not
consummated, of any Obligations and (y) the enforcement of any Obligations.

 

SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender and the extension of the Commitments, the Borrower
hereby indemnifies, exonerates and holds the Administrative Agent, the
Syndication Agent, the Issuer and each Lender and each of their respective
Affiliates, and each of their respective partners, officers, directors,
employees and agents, and each other Person controlling any of the foregoing
within the meaning of either Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended
(collectively, the “Indemnified Parties”), free and harmless from and against
any and all actions, causes of action, suits, losses, costs, liabilities,
obligations, claims and damages, and expenses actually incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to

 

84

--------------------------------------------------------------------------------


 

(a)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension;

 

(b)           the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to make any Credit Extension);

 

(c)           any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Borrower or any of its Subsidiaries
of all or any portion of the stock or assets of any Person, whether or not the
Administrative Agent, the Syndication Agent, the Issuer or such Lender is party
thereto;

 

(d)           any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by the Borrower or any of its
Subsidiaries of any Hazardous Material;

 

(e)           the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by the Borrower or any Subsidiary thereof of any Hazardous
Material present on or under such property in a manner giving rise to liability
at or prior to the time the Borrower or such Subsidiary owned or operated such
property (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Borrower or such Subsidiary; or

 

(f)            each Lender’s Environmental Liability (the indemnification herein
shall survive repayment of the Notes and any transfer of the property of the
Borrower or any of its Subsidiaries by foreclosure or by a deed in lieu of
foreclosure for any Lender’s Environmental Liability, regardless of whether
caused by, or within the control of, the Borrower or such Subsidiary);

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct. The Borrower and its permitted successors and
assigns hereby waive, release and agree not to make any claim, or bring any cost
recovery action against, the Administrative Agent, the Syndication Agent, the
Issuer or any Lender under CERCLA or any state equivalent, or any similar law
now existing or hereafter enacted, except to the extent arising out of the gross
negligence or willful misconduct of any Indemnified Party. It is expressly
understood and agreed that to the extent that any of such Persons is strictly
liable under any Environmental Laws, the Borrower’s obligation to such Person
under this indemnity shall likewise be without regard to fault on the part of
the Borrower with respect to the violation or condition which results in
liability of such Person. If and to the extent that the foregoing undertaking
may be unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

85

--------------------------------------------------------------------------------


 

SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 11.3 and 11.4, and the obligations of the Lenders under Sections 4.8
and 10.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations, the termination or expiration of all Letters
of Credit and the termination of all Commitments. The representations and
warranties made by the Borrower and each other Obligor in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.

 

SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 11.8. Execution in Counterparts; Effectiveness. This Agreement may be
executed by the parties hereto in several counterparts each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower, the Agents and each Lender (or notice
thereof satisfactory to the Administrative Agent), shall have been received by
the Administrative Agent.

 

SECTION 11.9. Governing Law; Entire Agreement. THIS AGREEMENT, THE NOTES AND
EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF CREDIT, TO THE EXTENT
SPECIFIED BELOW AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT),
INCLUDING PROVISIONS WITH RESPECT TO INTEREST, LOAN CHARGES AND COMMITMENT FEES,
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE
ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK. This Agreement and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.

 

SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that:

 

86

--------------------------------------------------------------------------------


 

(a)           the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and all
Lenders; and

 

(b)           the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11.

 

SECTION 11.11. Sale and Transfer of Loans and Notes; Participations in Loans and
Notes. Each Lender may assign, or sell participations in, its Loans, Letters of
Credit and Commitments to one or more other Persons, on a non pro rata basis, in
accordance with this Section 11.11.

 

SECTION 11.11.1. Assignments. Any Lender,

 

(a)           with the written consents of the Borrower and the Administrative
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Administrative
Agent, on or before the fifth Business Day after receipt by the Borrower of such
Lender’s request for such consent), may at any time assign and delegate to one
or more commercial banks or other financial institutions; and

 

(b)           with notice to the Borrower and the Administrative Agent, but
without the consent of the Borrower or the Administrative Agent, may assign and
delegate to any of its Affiliates, Related Fund or to any other Lender,

 

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans,
participations in Letters of Credit and Letter of Credit Outstandings with
respect thereto and Commitments in a minimum aggregate amount of $1,000,000 or
the then remaining amount of a Lender’s type of Loan or Commitment; provided,
however, that (i) with respect to assignments of Revolving Loans, the assigning
Lender must assign a pro rata portion of each of its Revolving Loan Commitments,
Revolving Loans and interest in Letters of Credit Outstandings, (ii) the
Administrative Agent, in its own discretion, or by instruction from the Issuer,
may refuse acceptance of an assignment of Revolving Loans and Revolving Loan
Commitments to a Person not satisfying long-term certificate of deposit ratings
published by S&P or Moody’s, of at least BBB- or Baa3, respectively, or (unless
otherwise agreed to by the Issuer), if such assignment would, pursuant to any
applicable laws, rules or regulations, be binding on the Issuer, result in a
reduced rate of return to the Issuer or require the Issuer to set aside capital
in an amount that is greater than that which is required to be set aside for
other Lenders participating in the Letters of Credit, and (iii) such minimum
assignment amounts shall not apply to assignments among Lenders, their
Affiliates and Related Funds; provided, further, that any such Assignee Lender
will comply, if applicable, with the provisions contained in Section 4.6 and the
Borrower, each other Obligor and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Assignee Lender until

 

87

--------------------------------------------------------------------------------


 

(i)            written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Administrative
Agent by such Lender and such Assignee Lender;

 

(ii)           such Lender and such Assignee Lender shall have executed and
delivered to the Borrower and the Administrative Agent a Lender Assignment
Agreement, accepted by the Administrative Agent; and

 

(iii)          the processing fees described below shall have been paid.

 

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement and records the information contained therein in the
Register pursuant to Section 11.11.3, (x) the Assignee Lender thereunder shall
be deemed automatically to have become a party hereto and to the extent that
rights and obligations hereunder have been assigned and delegated to such
Assignee Lender in connection with such Lender Assignment Agreement shall have
the rights and obligations of a Lender hereunder and under the other Loan
Documents, and (y) the assignor Lender, to the extent that rights and
obligations hereunder have been assigned and delegated by it in connection with
such Lender Assignment Agreement, shall be released from its obligations
hereunder and under the other Loan Documents. Within ten Business Days after its
receipt of notice that the Administrative Agent has received an executed Lender
Assignment Agreement, the Borrower shall execute and deliver to the
Administrative Agent (for delivery to the relevant Assignee Lender), to the
extent required by the Assignee Lender, new Notes evidencing such Assignee
Lender’s assigned Loans and Commitments and, if the assignor Lender has retained
Loans and Commitments hereunder, replacement Notes in the principal amount of
the Loans and Commitments, as the case may be, retained by the assignor Lender
hereunder (such Notes to be in exchange for, but not in payment of, those Notes,
then held by such assignor Lender). Each such Note shall be dated the date of
the predecessor Notes. The assignor Lender shall mark the predecessor Notes
“exchanged” and deliver them to the Borrower. Accrued interest on that part of
the predecessor Notes evidenced by the new Notes and accrued fees, shall be paid
as provided in the Lender Assignment Agreement. Accrued interest on that part of
the predecessor Notes evidenced by the replacement Notes shall be paid to the
assignor Lender. Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Notes and in this Agreement. Such
assignor Lender or such Assignee Lender must also pay a processing fee to the
Administrative Agent upon delivery of any Lender Assignment Agreement, in the
amount of $3,500, unless such assignment and delegation is by a Lender to its
Affiliate or if such assignment and delegation is by a Lender to the Federal
Reserve Bank or other creditor, as provided below; provided however that for
purposes of paying such processing fee, same-day assignments to Affiliates
and/or Related Funds of a Lender shall be treated as a single assignment. Any
attempted assignment and delegation not made in accordance with this Section
11.11.1 shall be null and void.

 

Notwithstanding any other term of this Section 11.11.1, the agreement of the
Swing Line Lender to provide the Swing Line Loan Commitment shall not impair or
otherwise restrict in any manner the ability of the Swing Line Lender to make
any assignment of its Loans or Commitments, it being understood and agreed that
the Swing Line Lender may terminate its Swing Line Loan Commitment, to the
extent such Swing Line Commitment would exceed its

 

88

--------------------------------------------------------------------------------


 

Revolving Loan Commitment after giving effect to such assignment, in connection
with the making of any assignment. Nothing contained in this Section 11.11.1
shall restrict or prohibit any Lender from pledging its rights (but not its
obligations to make Loans) under this Agreement and/or its Loans and/or its
Notes hereunder to a Federal Reserve Bank (or in the case of a Lender which is a
fund, to the trustee of, or other Eligible Institution affiliated with, such
fund for the benefit of its investors) or other creditor in support of
borrowings made by such Lender from such Federal Reserve Bank or other creditor.

 

In the event that S&P or Moody’s shall, after the date that any Lender with a
Commitment to make Revolving Loans or participate in Letters of Credit or Swing
Line Loans becomes a Lender, downgrade the long-term certificate of deposit
rating or long-term senior unsecured debt rating of such Lender, and the
resulting rating shall be below BBB- or Baa3, then each of the Issuer and (if
different) the Swing Line Lender shall have the right, but not the obligation,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Assignee Lender in accordance with and subject to the restrictions
contained in this Section, and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in this Section) all its interests, rights and obligations in respect of its
Revolving Loan Commitment under this Agreement to such Assignee Lender;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any governmental authority and (ii) such Assignee
Lender shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest and fees (if any) accrued to the
date of payment on the Loans made, and Letters of Credit participated in, by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

 

SECTION 11.11.2. Participations.

 

(a)           Any Lender may at any time sell to one or more commercial banks or
other Persons (each of such commercial banks and other Persons being herein
called a “Participant”) participating interests in any of the Loans,
Commitments, or other interests of such Lender hereunder; provided, however,
that

 

(i)            no participation contemplated in this Section shall relieve such
Lender from its Commitments or its other obligations hereunder or under any
other Loan Document;

 

(ii)           such Lender shall remain solely responsible for the performance
of its Commitments and such other obligations;

 

(iii)          the Borrower and each other Obligor and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and each of the other
Loan Documents;

 

(iv)          no Participant, unless such Participant is an Affiliate of such
Lender, or Related Fund or is itself a Lender, shall be entitled to require such
Lender to take or refrain from taking any action hereunder or under any other

 

89

--------------------------------------------------------------------------------


 

Loan Document, except that such Lender may agree with any Participant that such
Lender will not, without such Participant’s consent, take any action of the type
described in clause (a), (b), (f) or, to the extent requiring the consent of
each Lender, clause (c) of Section 11.1; and

 

(v)           the Borrower shall not be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.

 

The Borrower acknowledges and agrees, subject to clause (v) above, that each
Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 11.3 and
11.4, shall be considered a Lender. Each Participant shall only be indemnified
for increased costs pursuant to Section 4.3, 4.5 or 4.6 if and to the extent
that the Lender which sold such participating interest to such Participant
concurrently is entitled to make, and does make, a claim on the Borrower for
such increased costs. Any Lender that sells a participating interest in any
Loan, Commitment or other interest to a Participant under this Section shall
indemnify and hold harmless the Borrower and the Administrative Agent from and
against any taxes, penalties, interest or other costs or losses (including
reasonable attorneys’ fees and expenses) incurred or payable by the Borrower or
the Administrative Agent as a result of the failure of the Borrower or the
Administrative Agent to comply with its obligations to deduct or withhold any
taxes from any payments made pursuant to this Agreement to such Lender or the
Administrative Agent, as the case may be, which taxes would not have been
incurred or payable if such Participant had been a Non-U.S. Lender that was
entitled to deliver to the Borrower, the Administrative Agent or such Lender,
and did in fact so deliver, a duly completed and valid (x) Internal Revenue
Service Form W-8BEN or (y) Internal Revenue Service Form W-8EC1 (or in either
case an applicable successor form) entitling such Participant to receive
payments under this Agreement without deduction or withholding of any United
States federal taxes.

 

SECTION 11.11.3. Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, and the Administrative Agent hereby
accepts such designation, solely for the purpose of this Section, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender and the Notes evidencing such
Loans, and each repayment in respect of the principal amount of the Loans of
each Lender and annexed to which the Administrative Agent shall retain a copy of
each Lender Assignment Agreement delivered to the Administrative Agent pursuant
to this Section. Failure to make any recordation, or any error in such
recordation, shall not affect the Borrower’s or any other Obligor’s Obligations
in respect of such Loans or Notes. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan and related Note is registered as the owner thereof for all purposes of
this Agreement, notwithstanding notice or any provision herein to the contrary.
A Lender’s Commitment and the Loans made pursuant thereto and the Notes
evidencing such Loans may be assigned or otherwise transferred in whole or in
part only by registration of such assignment or transfer in the Register. Any
assignment or transfer of a Lender’s Commitment or the Loans or the Notes
evidencing such Loans made pursuant thereto shall be registered in the Register
only upon delivery to the Administrative Agent of a Lender Assignment Agreement
duly executed by the assignor thereof. No assignment or transfer of a Lender’s
Commitment or Loans or the Notes evidencing such

 

90

--------------------------------------------------------------------------------


 

Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section. No Lender Assignment Agreement shall be effective until recorded in the
Register. Upon its receipt of a Lender Assignment Agreement duly executed by the
assigning Lender, the Assignee Lender and any other Person whose consent or
acknowledgement is required pursuant to Section 11.11.1, the Administrative
Agent shall promptly (i) accept such Lender Assignment Agreement and (ii) record
the information contained therein in the Register.

 

SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent, the Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, the Borrower or any of its Affiliates in which the Borrower or
such Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 11.13. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE LENDERS, ANY ISSUER OR THE BORROWER IN CONNECTION
HEREWITH OR THEREWITH SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION
11.2. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

SECTION 11.14. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, EACH LENDER, EACH ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT
MAY HAVE TO A TRIAL BY

 

91

--------------------------------------------------------------------------------


 

JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, SUCH LENDER, SUCH ISSUER OR THE
BORROWER IN CONNECTION HEREWITH OR THEREWITH. THE BORROWER ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THIS AGREEMENT
AND EACH SUCH OTHER LOAN DOCUMENT.

 

SECTION 11.15. Confidentiality. The Lenders shall hold all non-public
information obtained pursuant to or in connection with this Agreement or
obtained by such Lender based on a review of the books and records of the
Borrower or any of its Subsidiaries in accordance with their customary
procedures for handling confidential information of this nature, but may make
disclosure to any of their examiners, Affiliates, outside auditors, counsel and
other professional advisors or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section) in connection with this Agreement or as reasonably required by any
potential bona fide transferee, participant or assignee, or in connection with
the exercise of remedies under a Loan Document, or as requested by any
governmental agency or representative thereof or pursuant to legal process or to
any quasi-regulatory authority (including the National Association of Insurance
Commissioners); provided, however, that:

 

(a)           unless specifically prohibited by applicable law or court order,
each Lender shall notify the Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information;

 

(b)           prior to any such disclosure pursuant to this Section 11.15, each
Lender shall require any such potential transferee, participant and assignee
receiving a disclosure of non-public information to agree in writing

 

(i)            to be bound by this Section 11.15; and

 

(ii)           to require such Person to require any other Person to whom such
Person discloses such non-public information to be similarly bound by this
Section 11.15; and

 

(c)           except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by the Borrower or any Subsidiary.

 

92

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.

 

SECTION 11.16. Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder, under any Note or
under any other Loan Document in another currency into U.S. Dollars or into a
Foreign Currency, as the case may be, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, the applicable
Secured Party could purchase such other currency with U.S. Dollars or with such
Foreign Currency, as the case may be, in New York City, at the close of business
on the Business Day immediately preceding the day on which final judgment is
given, together with any premiums and costs of exchange payable in connection
with such purchase.

 

SECTION 11.17. Release of Security Interests.

 

(a)           As of the Effective Date, the Administrative Agent hereby releases
(and is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to release) and agrees to take any action
requested by the Borrower having the effect of releasing (i) any guarantee
obligations of, and collateral granted or pledged by, any Foreign Subsidiary
pursuant to the Existing Credit Agreement and the Loan Documents related thereto
and (ii) any Capital Securities pledged by the Borrower or its U.S. Subsidiaries
pursuant to the WWI Pledge Agreement consisting of more than 65% of the Voting
Stock of any Foreign Subsidiary.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 11.1) to take any action
requested by the Borrower having the effect of releasing any collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction expressly permitted by any Loan Document or that has been consented
to in accordance with Section 11.1 or (ii) under the circumstances described in
clause (c) below.

 

93

--------------------------------------------------------------------------------


 

(c)           Upon the occurrence of the Investment Grade Rating Date or at such
time as the Loans, the Reimbursement Obligations and the other obligations under
the Loan Documents shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the collateral shall
be released from the Liens created by the Collateral Documents and all
obligations thereunder (other than those expressly stated to survive such
termination) of the Administrative Agent and each Obligor thereunder shall
terminate (in the case of the Security Agreements, all without delivery of any
instrument or performance of any act by any Person).

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

 

 

By:

/s/ JEFFREY FIARMAN

 

 

Name:

Jeffrey Fiarman

 

Title:

Secretary

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as

 

Administrative Agent

 

 

 

 

 

By:

/s/ BRIAN S. ALLEN

 

 

Name:

Brian S. Allen

 

Title:

Managing Director

 

 

 

 

 

JPMORGAN CHASE BANK, NA., as Syndication

 

Agent and as a Lender

 

 

 

 

 

By:

/s/ TARA LYNNE MOORE

 

 

Name:

Tara Lynne Moore

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SCOTIABANC INC.

 

 

 

By:

/s/ WILLIAM E. ZARRETT

 

 

Name:

William E. Zarrett

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ STEVEN J. MELICHAREK

 

 

Name:

Steven J. Melicharek

 

Title:

SVP/Credit Products Officer

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

FORTIS CAPITAL CORP.

 

 

 

By:

/s/ CLAY JACKSON

 

 

Name:

Clay Jackson

 

Title:

Managing Director - Corporate Banking.

 

 

Food, Beverage & Consumer Goods,

 

 

 

By:

/s/ EGENS MICHIEL VAN ITERSON SCHOLTEN

 

 

Name:

Egens Michiel Van Iteson Scholten

 

Title:

Vice President – Corporate Banking

 

 

Food, Beverage & Consumer Goods

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

UNION BANK OF CALIFORNIA, NA.

 

 

 

 

 

By:

/s/ MARISSA PETRI

 

 

Name:

Marissa Petri

 

Title:

Investment Banking Officer

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

CQMMERZBANK AG, NEW YORK AND

 

GRAND CAYMAN BRANCHES

 

 

 

 

 

By:

/s/ ANDREW P. LUSK

 

 

Name:

Andrew P. Lusk

 

 

 

 

 

By:

/s/ BARBARA PETERS

 

 

Name:

Barbara Peters

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

U.S. BANK, N.A.

 

 

 

 

 

By:

/s/ PATRICK H. MCGRAW, JR.

 

 

Name:

Patrick H. McGraw, Jr.

 

Title:

Vice President U.S. Bank, N.A.

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

By:

/s/ ALAN GREEN

 

 

Name:

Alan Green

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BAYERISCHE LANDESBANK, ACTING

 

THROUGH ITS NEW YORK BRANCH

 

 

 

 

 

By:

/s/ STUART SCHULMAN

 

 

Name:

Stuart Schulman

 

Title:

Senior Vice President

 

 

 

By:

/s/ NORMAN MCCLAVE

 

 

Name:

Norman McClave

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

CHARTER ONE BANK N.A.

 

 

 

 

 

By:

/s/ MARY ANN KLEMM

 

 

Name:

Mary Ann Klemm

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ JOHN J. BURKE

 

 

Name:

John J. Burke

 

Title:

GVP

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

 

By:

  /s/ ALAN LAMANTIA

 

 

 

Name:

Alan LaMantia

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

MIZUHO CORPORATE BANK. LTD.

 

 

 

 

 

By:

  /s/ JAMES FAYEN

 

 

 

Name:

James Fayen

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

  /s/ ANTONIA BADOLATO

 

 

 

Name:

Antonia Badolato

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

MERRILL LYNCH BANK USA.

 

 

 

 

 

By:

  /s/ LOUIS ALDER

 

 

 

Name:

Louis Alder

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

COOPERATIVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A. “RABOBANK

 

INTERNATIONAL”, NEW YORK BRANCH

 

 

 

 

 

By:

  /s/ TAMIRA TREFFERS-HERRERA

 

 

 

Name:

Tamira Treffers-Herrera

 

 

Title:

Executive Director

 

 

 

 

By:

  /s/ BRETT DELFINO

 

 

 

Name:

Brett Delfino

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

 

 

 

 

By:

  /s/BRIAN O’LEARY

 

 

 

Name:

Brian O’Leary

 

 

Title:

Vice President

 

 

 

By:

  /s/ MARCUS EDWARD

 

 

 

Name:

Marcus Edward

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

CREDIT SUISSE CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

  /s/ SARAH WU

 

 

 

Name:

Sarah Wu

 

 

Title:

Director

 

 

 

By:

  /s/ NUPUR KUMAR

 

 

 

Name:

Nupur Kumar

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

NATEXIS BANQUES POPULAIRES

 

 

 

 

 

By:

  /s/ CAROLINE VÉROT MOORE

 

 

 

Name:

Caroline Vérot Moore

 

 

 

 

 

By:

  /s/ FRANK MADDEN

 

 

 

Name:

Frank Madden

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

NORTH FORK BANK

 

 

 

 

 

By:

  /s/ PHILIP DAVI

 

 

 

Name:

Philip Davi

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

UNITED OVERSEAS BANK LIMITED, NEW

 

YORK AGENCY

 

 

 

 

 

By:

  /s/ KWONG YEW WONG

 

 

 

Name:

Kwong Yew Wong

 

 

Title:

First Vice President &

 

 

General Manager

 

 

 

By:

  /s/ MARIO SHENG

 

 

 

Name:

Mario Sheng

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE

 

BANK OF IRELAND

 

 

 

By:

  /s/ FIONA O’CONNOR

 

 

 

Name:   Fiona O’Connor

 

 

 

 

 

By:

  /s/ AUVEEN O’HANLON

 

 

 

Name:   Auveen O’Hanlon

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

TD BANKNORTH, N.A

 

 

 

 

 

By:

  /s/ JOHN MERCIER

 

 

 

Name:

John Mercier

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK LEUMI USA

 

 

 

 

 

By:

  /s/ JOUNG HEE HONG

 

 

 

Name:

Joung Hee Hong

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

By:

  /s/ ROGER GROSSMAN

 

 

 

Name:

Roger Grossman

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST

 

COMPANY

 

 

 

 

 

By:

  /s/ MICHAEL L. ZION

 

 

 

Name:

Michael L. Zion

 

 

 Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

PEOPLE’S BANK

 

 

 

By:

  /s/ FRANCIS J. MCGINN

 

 

 

Name:

Francis J. McGinn

 

 

 Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION

 

 

 

 

 

By:

  /s/ RONALD F. CARAPEZZI

 

 

 

Name:

Ronald F. Carapezzi

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

STATE BANK OF INDIA

 

 

 

 

 

By:

  /s/ RAKESH CHANDRA

 

 

 

Name:

Rakesh Chandra

 

 

 Title:

Vice President & Head (CREDIT)

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

FIRST COMMERCIAL BANK NEW YORK

 

AGENCY

 

 

 

By:

  /s/ HELEN TONG

 

 

 

Name:

Helen Tong

 

 

Title

VP & Manager

 

--------------------------------------------------------------------------------